Exhibit 10.1
EXECUTION VERSION
FIRST AMENDMENT
TO THE
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
     THIS FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED CREDIT AND GUARANTY
AGREEMENT (this “Amendment”) is dated as of December 10, 2009 and is entered
into by and among CIT GROUP INC., a Delaware corporation (“Company”), CERTAIN
SUBSIDIARIES OF COMPANY listed on the signature pages hereto, BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) and
Collateral Agent (in such capacity, the “Collateral Agent”) and the Requisite
Lenders listed on the signature pages hereto and is made with reference to that
certain SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of
October 28, 2009 (the “Credit Agreement”), by and among Company, the
subsidiaries of Company named therein, the Lenders party thereto from time to
time, the Administrative Agent and the Collateral Agent. Capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Credit Agreement after giving effect to this Amendment.
RECITALS
     WHEREAS, the Credit Parties have requested that the Requisite Lenders agree
to amend certain provisions of the Credit Agreement and the other matters set
forth herein, as provided for herein; and
     WHEREAS, subject to certain conditions, the Requisite Lenders are willing
to agree to such amendments relating to the Credit Agreement and the other
matters set forth herein.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION I. AMENDMENT TO CREDIT AGREEMENT
1.1 Amendments to Section 1.1
     A. Section 1.1 of the Credit Agreement is hereby amended by inserting the
following definitions in the appropriate place to preserve the alphabetical
order of the definitions in Section 1.1:
     ““CIT Australia Bonds” means (i) the Medium Term Note Programme Issue of
A$150,000,000 6.0% fixed rate notes due March 3, 2011, issued by CIT Group
(Australia) Limited on March 3, 2006 and guaranteed by Company, and (ii) the
Medium Term Note Programme Issue of A$150,000,000 floating rate notes due
March 3, 2011, issued by CIT Group (Australia) Limited on March 3, 2006 and
guaranteed by Company.”
     ““CIT China Facility” means that certain Revolving Facility Agreement
having commitments in an aggregate principal amount of up to RMB 3,000,000,000,
dated September 24, 2007, among CIT China, as borrower, Citibank (China) Co.,
Ltd. Shanghai Branch, as bookrunner, Citibank (China) Co., Ltd. Shanghai Branch
and Standard Chartered Bank (China) Limited, Shanghai Branch, as mandated lead
arrangers, Citibank (China) Co., Ltd. Shanghai Branch, as facility agent, and
the financial institutions party thereto as lenders, as amended, supplemented,
modified, renewed, refunded, replaced or refinanced in whole or in part from
time

 



--------------------------------------------------------------------------------



 



to time, so long as the aggregate amount of commitments at any time outstanding
thereunder is not increased in connection therewith.”
     ““CIT Funding Security Agreements” means, collectively, (i) the Security
Agreement (2005-1) dated as of July 5, 2005 by and between CIT Funding and CIT
Holdings (Barbados) Holdings SRL, (ii) the Security Agreement (2005-2) dated as
of July 5, 2005 by and between CIT Funding and CIT Holdings (Barbados) SRL,
(iii) the Security Agreement (2005-3) dated as of July 5, 2005 by and between
CIT Funding and CIT Holdings (Barbados) SRL, (iv) the Security Agreement
(2006-1) dated as of November 1, 2006 by and between CIT Funding and CIT
Holdings (Barbados) SRL and (v) the Security Agreement (2006-2) dated as of
November 1, 2006 by and between CIT Funding and CIT Holdings (Barbados) SRL, in
each case, granting a Lien on assets of CIT Funding in favor of CIT Holdings
(Barbados) SRL.”
     ““First Amendment” means that certain First Amendment dated as of
December 10, 2009 to this Agreement.”
     ““First Amendment Effective Date” has the meaning ascribed to the term
“Amendment Effective Date” in the First Amendment.”
     ““Second Amended Confirmation” means one or more amendments or other
modifications of the TRS Facility, which may be entered into between CFL and
Goldman Sachs International, providing for the forbearance by Goldman Sachs
International of certain of its rights and remedies, suspension of rights to
withhold performance during default and certain amendments to the default and
early termination provisions therein, in each case relating to a voluntary
reorganization or similar proceeding that may be commenced by CFL in Canada
pursuant to the Companies’ Creditors Arrangement Act.”
     B. The definition of “Available Sweep Amount” in Section 1.1 of the Credit
Agreement is hereby amended by adding the following parenthetical at the end
thereof: “(it being understood that in no event shall the Available Sweep Amount
be considered less than zero)”.
     C. The definition of “Collateral Agent” in Section 1.1 of the Credit
Agreement is hereby amended by adding the following phrase at the end thereof:
     “and, as applicable, shall mean the Parent Collateral Agent and/or the
Subsidiary Collateral Agent (each as defined in the Collateral Agreement)”.
     D. The definition of “Company Lien Event” in Section 1.1 of the Credit
Agreement is hereby amended by deleting the words “a final, non-appealable” in
subclause (B) of clause (c) of the definition thereof and replacing them with
the word “an”.
     E. The definition of “Excess Sweep Amounts” in Section 1.1 of the Credit
Agreement is hereby amended by (i) deleting the dollar amount “$2,000,000,000”
appearing in clause (b)(i) thereof and replacing it with “$1,500,000,000” and
(ii) adding the following parenthetical at the end thereof: “(it being
understood that in no event shall the Excess Sweep Amount be considered less
than zero)”.
     F. The definition of “Foreign Law Pledge Agreement” in Section 1.1 of the
Credit Agreement is hereby amended by deleting the words “CIT Group Fiannce
(Ireland)” appearing in clause (ii) of such definition and replacing them with
“CIT Group Finance (Ireland)”.

2



--------------------------------------------------------------------------------



 



     G. The definition of “Lien” in Section 1.1 of the Credit Agreement is
hereby amended by deleting the words “or any jurisdiction” appearing in such
definition and replacing them with “of any jurisdiction”.
     H. The definition of “Pari Passu Lien Debt” in Section 1.1 of the Credit
Agreement is hereby restated in its entirety to read as follows:
     ““Pari Passu Lien Debt” means, at any time of determination, Indebtedness
in an amount equal to (a) prior to any grant by Company of a Lien on any of its
assets to secure any of the Obligations, zero and (b) on or after such grant,
the sum of (i) the then outstanding Indebtedness of Company arising in respect
of the payment of principal of, and interest on, the Old Notes (as defined in
the Approved Restructuring Plan) that are not exchanged or treated pursuant to
the Approved Restructuring Plan; and (ii) outstanding Indebtedness and other
obligations of Company arising in respect of its guaranty of Indebtedness and
other payment obligations of CIT Group (Australia) Limited under the CIT
Australia Bonds.”
     I. The definition of “Permitted Funding Liens” in Section 1.1 of the Credit
Agreement is hereby restated in its entirety to read as follows:
     ““Permitted Funding Liens” means (a) Liens described in clauses (b) through
(f), (h) through (l), (r) and (s) of Section 6.2 and, upon effectiveness of the
Amended Confirmation regarding the TRS Facility, Liens described in clauses (m)
(to the extent arising with respect to the TRS Facility as then in effect or as
in effect upon the effectiveness of any Second Amended Confirmation) and (x) of
Section 6.2, (b) Liens refinancing or replacing any of the Liens contemplated in
clause (a) of this definition, and (c) Liens that arise by operation of law and
are not voluntarily granted, to the extent entitled by law to priority over the
security interests created by the Collateral Documents.”
     J. The definition of “Permitted Debt Refinancing” in Section 1.1 of the
Credit Agreement is hereby amended by adding the following phrase after the
words “in the case of aircraft,” in the first proviso of clause (f) thereof:
          “rail cars and other rolling stock,”.
     K. The definition of “Restricted Collateral” in Section 1.1 of the Credit
Agreement is hereby amended by adding the following phrase at the end of clause
(a) thereof:
     “(unless acquired after the Amendment Agreement Effective Date by Company
or any Restricted Subsidiary thereof with funds not constituting proceeds of
Tranche 2 Term Loans)”.
     L. The definition of “Secured Parties” in Section 1.1 of the Credit
Agreement is hereby restated in its entirety to read as follows:
          ““Secured Parties” has the meaning assigned to the term “Subsidiary
Secured Parties” in the Collateral Agreement.”
     M. The definition of “Sweep Cash Amount” in Section 1.1 of the Credit
Agreement is hereby amended by adding the following phrase after the words
“including securitization” in clause (x)(iv) thereof:
          “, conduit or other similar”.

3



--------------------------------------------------------------------------------



 



     N. The definition of “TRS Facility” in Section 1.1 of the Credit Agreement
is hereby amended by adding the following phrase after the phrase “from time to
time” appearing therein:
          “, by the Second Amended Confirmation or otherwise,”
     O. The definition of “TTF Requirements” in Section 1.1 of the Credit
Agreement is hereby amended by adding the following phrase to the end of
subclause (y) of clause (1) thereof:
     “(other than Indebtedness of CIT China under the CIT China Facility to the
extent secured by Cash or Cash Equivalents of Company or any other Restricted
Subsidiary)”
1.2 Amendment to Section 2.10
     A. Section 2.10(c) of the Credit Agreement is hereby amended by adding the
following phrase after the words “commercially reasonable efforts” in the second
sentence thereof:
          “(taking into account other near-term obligations and other liquidity
sources)”.
1.3 Amendment to Section 4.4
     A. Section 4.4 of the Credit Agreement is hereby amended by adding the
following phrase after the words “on behalf of Secured Parties” in clause
(c) thereof:
          “(as such term is defined in the Collateral Agreement)”.
1.4 Amendment to Section 5.14
     A. Section 5.14(f) of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:
     “Notwithstanding the foregoing, in the case of Deposit Accounts maintained
by Wachovia Bank, National Association or its affiliates, in lieu of delivering
Control Agreements the Company may cause funds credited to such Deposit Accounts
to be transferred on each Business Day to a Controlled Account maintained by the
Collateral Agent that is subject to a Control Agreement.”
1.5 Amendment to Section 6.1
     A. Section 6.1(i) of the Credit Agreement is hereby amended by adding at
the end thereof “and Pari Passu Lien Debt described in subclauses (b)(i) and
(b)(ii) of the definition thereof in respect of such Indebtedness”.
     B. The last paragraph of Section 6.1 of the Credit Agreement is hereby
restated in its entirety to read as follows:
     “Notwithstanding anything to the contrary, (x) CIT Funding shall not be
permitted to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness other than “Series B Notes” contemplated to be issued pursuant to
the Approved Restructuring Plan (as further described therein) in accordance
with Section 6.1(m) and unsecured notes guaranteed by Company and outstanding on
the Closing Date, (y) the Barbados Entities shall not be permitted to, directly
or indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to

4



--------------------------------------------------------------------------------



 



any Indebtedness other than in reliance on clauses (a), (i), (j), (m), and
(v) of this Section 6.1 and (z) CFL shall not be permitted to Guarantee any
Indebtedness of Company or any of its Restricted Subsidiaries. Notwithstanding
anything in the foregoing, in no event shall any Credit Party, nor shall it
permit any of its Restricted Subsidiaries to, directly or indirectly, create,
incur, assume or guaranty, or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness of CIT Funding other than (i) the
Guarantee by the Company and the other Guarantors of the “Series B Notes”
contemplated to be issued pursuant to the Approved Restructuring Plan (as
further described therein) in accordance with Section 6.1(m), (ii) the Guarantee
by Company of notes of CIT Funding outstanding on the Closing Date, (iii) the
intercompany receivables owing from CFL to CIT Funding up to the aggregate
amount thereof outstanding on the Amendment Agreement Effective Date and
(iv) for the avoidance of doubt, those certain support agreements by C.I.T.
Leasing Corporation in favor of CIT Funding dated as of July 5, 2005 and
November 1, 2006 (in each case as amended or otherwise modified on or prior to
the Amendment Agreement Effective Date).”
1.6 Amendments to Section 6.2
     A. Section 6.2(r)(iii) of the Credit Agreement is hereby amended by
deleting the words “reasonable customary” and replacing them with “reasonable
and customary”.
     B. Section 6.2(w) of the Credit Agreement is hereby amended by deleting the
word “Obligations” and replacing it with the word “obligations”.
     C. Section 6.2(x) of the Credit Agreement is hereby amended by deleting the
words “Cash or Cash or Equivalents” and replacing them with “Cash or Cash
Equivalents”.
     D. Section 6.2(ee) of the Credit Agreement is hereby amended by inserting
the following phrase at the end thereof prior to the “;”:
     “, and Cash or Cash Equivalents of Company or any Restricted Subsidiary in
an aggregate amount not to exceed $260,000,000 (or the RMB equivalent thereof as
of the First Amendment Effective Date) to secure obligations of CIT China under
the CIT China Facility”.
     E. The last paragraph of Section 6.2 of the Credit Agreement is hereby
restated in its entirety to read as follows:
     “Notwithstanding anything in the foregoing to the contrary, the Credit
Parties shall not permit CIT Funding or any of the Barbados Entities to,
directly or indirectly, create, incur, assume or permit to exist any consensual
Lien on or with respect to any of their respective property or assets of any
kind, whether now owned or hereafter acquired, or any income or profits
therefrom, other than (i) Liens on assets of CIT Funding pursuant to the CIT
Funding Security Agreements (in each case as amended or otherwise modified prior
to the Amendment Agreement Effective Date) and (ii) in the case of the Barbados
Entities, Permitted Funding Liens.”
1.7 Amendment to Section 6.3
     A. Section 6.3 of the Credit Agreement is hereby amended by deleting the
phrase “its security agreement with CIT Holdings (Barbados) SRL” in clause
(i) thereof and replacing it with the following:
          “the CIT Funding Security Agreements”.

5



--------------------------------------------------------------------------------



 



1.8 Amendments to Section 6.6
     A. Clause (A)(x) of Section 6.6(t) of the Credit Agreement is hereby
amended by inserting, “prior to a Company Lien Event” at the end thereof.
     B. Section 6.6 of the Credit Agreement is hereby amended by deleting “and”
at the end of Section 6.6(s), deleting the period at the end of Section 6.6(t)
and replacing it with “; and”, and adding a new subsection (u) to read as
follows:
     “Investments in CIT China in an aggregate amount not to exceed $15,000,000
at any time outstanding and Investments arising from the granting of Liens on
Cash and Cash Equivalents of, and related Rate Management Transactions by, the
Company or any Restricted Subsidiary to secure obligations of CIT China under
the CIT China Facility to the extent such Liens are permitted under
Section 6.2(ee).”
     C. The last paragraph of Section 6.6 of the Credit Agreement is hereby
restated in its entirety to read as follows:
     “Anything in the foregoing notwithstanding, except for Investments held by
it therein on the Amendment Agreement Effective Date, in no event shall any
Credit Party, nor shall it permit any of its Restricted Subsidiaries to,
directly or indirectly, make or own any Investment in (x) CIT Funding, (y) CIT
(Australia) or (z) CIT China, other than (i) Investments pursuant to
Section 6.6(u), (ii) guaranties by the Company of Indebtedness and other
obligations in respect of the CIT Australia Bonds and the CIT China Facility,
and (iii) following a Company Lien Event, a grant by Company of a Lien
encumbering its assets securing Pari Passu Lien Debt.”
1.9 Amendment to Section 6.7
     A. Section 6.7 of the Credit Agreement is hereby amended by restating in
its entirety the parenthetical in subclause (A) of subclause (i) of clause
(a) to read as follows:
          “(excluding (i) Cash and Cash Equivalents, except to the extent held
in the Funding Accounts and (ii) Parent Collateral (as defined in the Collateral
Agreement))”.
     B. Section 6.7 of the Credit Agreement is hereby amended by restating in
its entirety subclause (ii) of clause (a) to read as follows:
          “the principal amount of the Loans on such date to be less than 2.50
to 1.00”.
     1.10 Amendment to Section 6.11
     A. Section 6.11 of the Credit Agreement is hereby amended by (i) replacing
the phrase “and (q) of Section 6.6” in clause (h) of the provisio thereto, with
the phrase “, (q) and (u) of Section 6.6”, (ii) deleting the word “and”
appearing immediately before clause (p) of the proviso thereto and
(iii) inserting the following at the end of clause (p) of the proviso thereto
and before the “.” at the end of such section:
          “; (q) those certain support agreements by C.I.T. Leasing Corporation
in favor of CIT Funding dated as of July 5, 2005 and November 1, 2006 (in each
case as amended or otherwise modified on or prior to the Amendment Agreement
Effective Date); and (r) the CIT Funding Security Agreements (in each case as
amended or otherwise modified on or prior to the Amendment Agreement Effective
Date).”

6



--------------------------------------------------------------------------------



 



1.11 Amendment to Section 6.17
     A. Section 6.17 of the Credit Agreement is hereby amended by replacing the
phrase “Capita International LLC shall not” appearing therein with the phrase:
          “Neither Capita International LLC nor CIT Group SF Holding Co., Inc.
shall”
1.12 Amendment to Section 6.19
     A. Section 6.19 of the Credit Agreement is hereby amended by (a) replacing
the “and” at the end of clause (vi) thereof with a “,” and (b) inserting the
following at the end of clause (vii) and before the “.” at the end of such
section:
     “and (viii) so long as no Default or Event of Default shall have occurred
and be continuing, Indebtedness in respect of the CIT China Facility”
1.13 Amendment to Section 6.23
     A. Section 6.23 of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:
          “In order to facilitate the effectiveness of a Second Amended
Confirmation (if any) regarding the TRS Facility, Lenders and Agents expressly
permit such Second Amended Confirmation.”
1.14 Amendment to Section 10.6(d)
     A. Section 10.6(d) of the Credit Agreement is hereby amended by restating
in its entirety the third sentence as follows:
          “In connection with all assignments there shall be delivered to the
Administrative Agent such forms, certificates or other evidence, if any, with
respect to United States federal income Tax withholding matters as the assignee
under such Assignment Agreement may be required to deliver pursuant to
Section 2.16(e), together with payment to the Administrative Agent of a
registration and processing fee of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.”
1.15 Amendments to Schedule 1.1B
     A. Schedule 1.1B to the Credit Agreement is hereby amended, in the section
titled “Rail Head Leases” and under the column titled “Collateral”, by adding
the following sentence at the end thereof:
     “Rail cars and other rolling stock that become Collateral will be subject
to the Future Collateral Procedures described on Schedule 1.1A.”
SECTION II. CONDITIONS TO EFFECTIVENESS
     This Amendment shall become effective only upon the satisfaction or waiver
in accordance with Section 10.5 of the Credit Agreement of the following
conditions (the date of satisfaction or waiver of such conditions being referred
to herein as the “Amendment Effective Date”):

7



--------------------------------------------------------------------------------



 



     (i) the Administrative Agent shall have received a duly executed
counterpart signature page of this Amendment by Company, each other Borrower,
each of Company’s subsidiaries listed on the signature pages hereto, the
Requisite Lenders, the Administrative Agent and the Collateral Agent,
     (ii) Company shall have become a Grantor under the Collateral Agreement by
duly executing and delivering to the Collateral Agent a joinder agreement
thereto, substantially in the form attached as Exhibit 1 to this Amendment (the
“Joinder Agreement”), and the Collateral Agent shall have received a duly
executed counterpart signature page of the Joinder Agreement by each Grantor
(other than the Company) party to the Joinder Agreement, the Parent Collateral
Agent and the Subsidiary Collateral Agent (each as defined in the Joinder
Agreement).
     (iii) the Administrative Agent, the Collateral Agent and each Lender shall
have received an executed copy of the favorable written legal opinion, dated as
of the Amendment Effective Date, of Skadden, Arps, Slate, Meagher & Flom LLP, as
counsel to the Credit Parties, regarding the enforceability of this Amendment
and the Joinder Agreement and the creation and perfection of the security
interest purported to be created by the Joinder Agreement, and otherwise in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent (and each Credit Party hereby instructs such counsel to deliver
such opinion to the Administrative Agent and the Collateral Agent),
     (iv) the Collateral Agent shall have received (x) copies of UCC financing
statements in form and substance acceptable to the Collateral Agent naming
Company as debtor and each of the Collateral Agent and each collateral agent for
Permitted Exchange Indebtedness as the respective secured parties, in each case
to be filed by the Company promptly following the Amendment Effective Date;
(y) all of the Pledged Certificated Stock and Pledged Intercompany Debt
Instruments (each such term as defined in the Collateral Agreement) of Company
(as specified on Schedules 5A and 5B to the Joinder Agreement), duly indorsed by
Company to the Collateral Agent together with undated stock or other transfer
powers duly executed in blank; and (z) executed short-form intellectual property
security agreement(s) substantially in the form attached as Annex 3 to the
Collateral Agreement in respect of all Registered Intellectual Property (as
defined in the Collateral Agreement) of Company;
     (v) the Company shall have paid to Bank of America, N.A., in its capacity
as Administrative Agent and Collateral Agent, and each Steering Lender all of
the outstanding costs and expenses (including the fees, expenses and
disbursements of counsel and other advisors) referred to in Section 10.2 of the
Credit Agreement for which it has been invoiced at least two (2) Business Days
prior to the Amendment Effective Date (which may include amounts constituting
reasonable estimates of fees and expenses of counsel and other advisors,
provided that no such estimate shall thereafter preclude a final settling of
account as to such fees and expenses);
     (vi) the Bankruptcy Court shall have issued an order approving this
Amendment and the Joinder Agreement and the Company’s entry into this Amendment
and the Joinder Agreement; and
     (vii) the Plan shall have become, or shall substantially concurrently
become, effective.
SECTION III. REPRESENTATIONS AND WARRANTIES
     In order to induce Lenders, the Administrative Agent and the Collateral
Agent to enter into this Amendment, to amend the Credit Agreement and to agree
to the other matters set forth herein, in each case as provided for herein, each
Credit Party which is a party hereto represents and warrants to each Lender, the
Administrative Agent and the Collateral Agent that, both before and immediately
after giving effect to this Amendment, the following statements are true and
correct in all material respects:

8



--------------------------------------------------------------------------------



 



     A. Corporate Power and Authority. Such Credit Party has all requisite power
and authority to enter into this Amendment and, if it is a party thereto, the
Joinder Agreement and to carry out the transactions contemplated by and perform
its obligations under the Credit Agreement, as amended by this Amendment (the
“Amended Credit Agreement”), the Joinder Agreement and the other Credit
Documents, in each case, to which it is a party.
     B. Authorization. The execution and delivery by such Credit Party of this
Amendment and, if it is a party thereto, the Joinder Agreement and the
performance by such Credit Party of its obligations under the Amended Credit
Agreement, the Joinder Agreement and the other Credit Documents, in each case,
to which it is a party have been duly authorized by all necessary action on the
part of such Credit Party.
     C. No Conflict. The execution and delivery by such Credit Party of this
Amendment and, if it is a party thereto, the Joinder Agreement and the
performance by such Credit Party of the Amended Credit Agreement, the Joinder
Agreement and the other Credit Documents, in each case, to which it is a party,
in each case, do not and will not (a) violate any provision of any law or any
governmental rule or regulation applicable to Company or any of its Restricted
Subsidiaries, any of the Organizational Documents of Company or any of its
Restricted Subsidiaries, or any order, judgment or decree of any court or other
agency of government binding on Company or any of its Restricted Subsidiaries,
(b) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any Contractual Obligation of Company or any of
its Restricted Subsidiaries, (c) result in or require the creation or imposition
of any Lien upon any of the properties or assets of Company or any of its
Restricted Subsidiaries (other than any Liens permitted under the Amended Credit
Agreement or created under any of the Credit Documents in favor of Collateral
Agent, on behalf of Secured Parties (as such term is defined in the Collateral
Agreement)), (d) result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties or (e) require
any approval of stockholders, members or partners or any approval or consent of
any Person under any Contractual Obligation of Company or any of its Restricted
Subsidiaries, except for such approvals or consents which will be obtained on or
before the Amendment Effective Date and disclosed in writing to Lenders.
     D. Governmental Consents. The execution and delivery by such Credit Party
of this Amendment and, if it is a party thereto, the Joinder Agreement and the
performance by such Credit Party of the Amended Credit Agreement, the Joinder
Agreement and the other Credit Documents, in each case, to which it is a party,
in each case, do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority, except for filings and recordings with respect to the Collateral to
be made, or otherwise delivered to Collateral Agent for filing and or
recordation, pursuant to Sections 5.13 and 5.19 of the Amended Credit Agreement.
     E. Binding Obligation. Each of this Amendment and, if it is a party
thereto, the Joinder Agreement has been duly executed and delivered by such
Credit Party and each of this Amendment, the Amended Credit Agreement, the
Joinder Agreement and each other Credit Document, in each case, to which it is a
party is the legally valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability (whether enforcement is sought
in equity or at law).
SECTION IV. ACKNOWLEDGMENT AND CONSENT
     Each Guarantor hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement, this Amendment and the Joinder Agreement and
consents to the amendments of the Credit

9



--------------------------------------------------------------------------------



 



Agreement effected pursuant to this Amendment and to the Joinder Agreement. Each
Guarantor hereby confirms that each Credit Document to which it is a party or
otherwise bound and all Collateral encumbered thereby will continue to guarantee
or secure, as the case may be, to the fullest extent possible in accordance with
the Credit Documents the payment and performance of all “Obligations” under each
of the Credit Documents to which is a party (in each case as such terms are
defined in the applicable Credit Document).
     Each Guarantor acknowledges and agrees that any of the Credit Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment or the Joinder Agreement.
     Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Credit Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Credit Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement or the Collateral Agreement.
SECTION V. MISCELLANEOUS
     A. Reference to and Effect on the Credit Agreement and the Other Credit
Documents.
     (i) On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Credit
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by this Amendment.
     (ii) Except as specifically amended by this Amendment, the Credit Agreement
and the other Credit Documents shall remain in full force and effect and are
hereby ratified and confirmed.
     (iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Credit Documents.
     B. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
     C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.
     D. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;

10



--------------------------------------------------------------------------------



 



signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
     E. Binding Effect. The execution and delivery of this Amendment by any
Lender shall be binding upon each of its successors and assigns (including
assignees of its Loans in whole or in part prior to the effectiveness hereof).
     F. Authorization to Enter into the Joinder Agreement. By executing and
delivering this Amendment, the Requisite Lenders hereby (i) consent to the
amendment of the Collateral Agreement pursuant to the Joinder Agreement,
(ii) authorize and direct Bank of America, N.A. to serve as Parent Collateral
Agent (as defined in the Collateral Agreement) and (iii) authorize and direct
Bank of America, N.A. to execute and deliver the Joinder Agreement in its
capacities as Parent Collateral Agent and as Subsidiary Collateral Agent (each
as defined in the Collateral Agreement). By executing and delivering this
Amendment, the Credit Parties and the Requisite Lenders hereby acknowledge and
agree that, for the avoidance of doubt, Bank of America, N.A. shall be entitled
to all indemnification and reimbursement rights in favor of the Collateral Agent
provided in the Credit Documents (including, without limitation, those rights
provided in Sections 10.2 and 10.3 of the Credit Agreement) in connection with
Bank of America, N.A. serving as Parent Collateral Agent (as defined in the
Collateral Agreement).
[Remainder of this page intentionally left blank.]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            Borrowers and Guarantors:

CIT GROUP INC.
      By:   /s/ Glenn A. Votek         Name:   Glenn A. Votek        Title:  
Treasurer        CIT CAPITAL USA INC.
      By:   /s/ Glenn A. Votek         Name:   Glenn A. Votek        Title:  
Treasurer        CIT HEALTHCARE LLC
      By:   /s/ Glenn A. Votek         Name:   Glenn A. Votek        Title:  
Treasurer        CIT LENDING SERVICES CORPORATION
      By:   /s/ Glenn A. Votek         Name:   Glenn A. Votek        Title:  
Treasurer       
CIT LENDING SERVICES CORPORATION (ILLINOIS)
 
    By:   /s/ Glenn A. Votek         Name:   Glenn A. Votek        Title:  
Treasurer     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            THE CIT GROUP/COMMERCIAL SERVICES, INC.
      By:   /s/ Glenn A. Votek         Name:   Glenn A. Votek        Title:  
Treasurer        THE CIT GROUP/BUSINESS CREDIT, INC.
      By:   /s/ Glenn A. Votek         Name:   Glenn A. Votek        Title:  
Treasurer        C.I.T. LEASING CORPORATION
      By:   /s/ Glenn A. Votek         Name:   Glenn A. Votek        Title:  
Treasurer        THE CIT GROUP/EQUIPMENT FINANCING, INC.
      By:   /s/ Glenn A. Votek         Name:   Glenn A. Votek        Title:  
Treasurer     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



Other Subsidiary Guarantors:
BAFFIN SHIPPING CO., INC.
CAPITA COLOMBIA HOLDINGS CORP.
CAPITA CORPORATION
CAPITA INTERNATIONAL L.L.C.
CAPITA PREMIUM CORPORATION
CIT CHINA 12, INC.
CIT CHINA 13, INC.
CIT CHINA 2, INC.
CIT CHINA 3, INC.
CIT COMMUNICATIONS FINANCE CORPORATION
CIT CREDIT FINANCE CORP.
CIT CREDIT GROUP USA INC.
CIT FINANCIAL LTD. OF PUERTO RICO
CIT FINANCIAL USA, INC.
CIT GROUP (NJ) LLC
CIT GROUP SF HOLDING CO., INC.
CIT LOAN CORPORATION (F/K/A THE CIT GROUP/CONSUMER
     FINANCE, INC.)
CIT REALTY LLC
CIT TECHNOLOGIES CORPORATION
CIT TECHNOLOGY FINANCING SERVICES, INC.
EDUCATION LOAN SERVICING CORPORATION
GFSC AIRCRAFT ACQUISITION FINANCING CORPORATION
HUDSON SHIPPING CO., INC.
NAMEKEEPERS LLC
OWNER-OPERATOR FINANCE COMPANY
STUDENT LOAN XPRESS, INC.
THE CIT GROUP/BC SECURITIES INVESTMENT, INC.
THE CIT GROUP/CAPITAL FINANCE, INC.
THE CIT GROUP/CAPITAL TRANSPORTATION, INC.
THE CIT GROUP/CMS SECURITIES INVESTMENT, INC.
THE CIT GROUP/COMMERCIAL SERVICES, INC. (VA.)
[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            THE CIT GROUP/CORPORATE AVIATION, INC.
THE CIT GROUP/EQUITY INVESTMENTS, INC.
THE CIT GROUP/FACTORING ONE, INC.
THE CIT GROUP/FM SECURITIES INVESTMENT, INC.
THE CIT GROUP/LSC SECURITIES INVESTMENT, INC.
THE CIT GROUP/SECURITIES INVESTMENT, INC.
THE CIT GROUP/VENTURE CAPITAL, INC.
WESTERN STAR FINANCE, INC.
      By:   /s/ Glenn A. Votek         Name:   Glenn A. Votek        Title:  
Treasurer        THE CIT GROUP/CONSUMER FINANCE, INC. (NY)
THE CIT GROUP/CONSUMER FINANCE, INC. (TN)
      By:   /s/ Glenn A. Votek         Name:   Glenn A. Votek        Title:  
Treasurer        FRANCHISE PORTFOLIO 1
FRANCHISE PORTFOLIO 2
      By:   /s/ Glenn A. Votek         Name:   Glenn A. Votek        Title:  
Treasurer        CIT REAL ESTATE HOLDING CORPORATION
      By:   /s/ Glenn A. Votek         Name:   Glenn A. Votek        Title:  
Treasurer     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            EQUIPMENT ACCEPTANCE CORPORATION
      By:   /s/ Glenn A. Votek         Name:   Glenn A. Votek        Title:  
Treasurer        CMS FUNDING COMPANY LLC
CIT MIDDLE MARKET FUNDING COMPANY, LLC
CIT MIDDLE MARKET HOLDINGS, LLC
      By:   /s/ Usama Ashraf         Name:   Usama Ashraf        Title:   Senior
Vice President &
Assistant Treasurer       
Other Subsidiaries (solely in respect of Section III and Section V hereof):

CIT HOLDINGS CANADA ULC
 
    By:   /s/ Glenn A. Votek         Name:   Glenn A. Votek        Title:  
Treasurer       
Other Subsidiaries (solely in respect of Section III and Section V hereof):

CIT FINANCIAL (BARBADOS) SRL
 
    By:   /s/ Steven Blazevic         Name:   Steven Blazevic        Title:  
Manager     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            Other Subsidiaries (solely in respect of Section III and
     Section V hereof):

CIT GROUP HOLDINGS (UK) LIMITED
      By:   /s/ Colin Keaney         Name:   Colin Keaney        Title:  
Director        Other Subsidiaries (solely in respect of Section III and
     Section V hereof):

CIT HOLDINGS NO. 2 (IRELAND)
      By:   /s/ Colin Keaney         Name:   Colin Keaney        Title:  
Director        BANK OF AMERICA, N.A.
as Administrative Agent and Collateral Agent
      By:   /s/ Charles Graber         Name:   Charles Graber        Title:  
Vice President        Abrams Capital Partners I, LP
Abrams Capital Partners II, LP
Great Hollow International, LP
Whitecrest Partners, LP

By: Pamet Capital Management, LP, its Investment Manager

By: Pamet Capital Management, LLC, its General Partner, as a Lender
      By:   /s/ David Abrams         Name:   David Abrams        Title:  
Managing Member     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            ABS Loans 2007 Limited, a subsidiary of
Goldman Sachs Institutional Funds II PLC, as
Lender
      By:   Keith Rockwell 

    By:   /s/ Keith Rockwell        Name:   Keith Rockwell        Title:  
Authorized Signatory        AFC Investors Trust, as a Lender

By: Wilmington Trust Company, not in its individual capacity, but solely as
owner trustee under the Trust Agreement dated December 4, 2008
      By:   /s/ Joseph B. Feil         Name:   Joseph B. Feil        Title:  
Vice President        AG Diversified Credit Strategies Master, L.P.

By: AG Diversified Credit Strategies GP, LLC,
its General Partner

By: Angelo, Gordon & Co., L.P., its Manager
      By:   /s/ Bruce Martin         Name:   Bruce Martin        Title:  
Managing Director        AG Global Debt Strategy Partners, L.P.

By: Angelo, Gordon & Co., L.P., its Fund Advisor
      By:   /s/ Bruce Martin         Name:   Bruce Martin        Title:  
Managing Director     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            Aladdin Credit Intermediate Fund, Ltd., as a Lender
      By:   /s/ Luke Gosselin         Name:   Luke Gosselin        Title:  
Senior Managing Director            By:   /s/ Simmon Saraf         Name:  
Simmon Saraf        Title:   Director        Aladdin Credit Partners I, L.P., as
a Lender
      By:   /s/ Luke Gosselin         Name:   Luke Gosselin        Title:  
Senior Managing Director            By:   /s/ Simmon Saraf         Name:  
Simmon Saraf        Title:   Director        Capital Research and Management
Company, for and on
behalf of the following Lenders:

American High-Income Trust
The Bond Fund of America, Inc.
The Income Fund of America, Inc.
SMALLCAP World Fund, Inc.
American Funds Insurance Series, Asset Allocation Fund
American Funds Insurance Series, Bond Fund
American Funds Insurance Series, Global Bond Fund
American Funds Insurance Series, High-Income Bond Fund
Capital World Bond Fund, Inc.
      By:   /s/ Michael Downer         Name:   Michael Downer        Title:  
Senior Vice President & Secretary     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            American Skandia PIMCO Total Return Bond Portfolio

By: Pacific Investment Management Company LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        Anchorage Capital Master Offshore, Ltd.

By: Anchorage Advisors, L.L.C., its Investment Manager
      By:   /s/ Michael Aglialoro         Name:   Michael Aglialoro       
Title:   Executive Vice President        Anchorage Crossover Credit Offshore
Master Fund, Ltd.

By: Anchorage Advisors, L.L.C., its Investment Manager
      By:   /s/ Michael Aglialoro         Name:   Michael Aglialoro       
Title:   Executive Vice President     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



Ariel Reinsurance Company Ltd.
Managed Account Series: High Income Portfolio
BlackRock Floating Rate Income Trust
BlackRock Strategic Bond Trust
BlackRock Defined Opportunity Credit Trust
BlackRock High Yield Trust
BlackRock Limited Duration income Trust
BlackRock High Income Fund of BlackRock Bond Fund, Inc,
BlackRock Funds — High Yield Bond Portfolio
BlackRock High Income Portfolio of BlackRock Series Fund, Inc.
BlackRock High Income V.I. Fund of BlackRock Variable Series Funds, Inc.
California State Teachers’ Retirement System
BlackRock Corporate High Yield Fund, Inc.
BlackRock Corporate High Yield Fund III, Inc.
BlackRock Debt Strategies Fund, Inc,
BlackRock Diversified income Strategies Fund, Inc.
BlackRock Fixed Income Value Opportunties Trust
BlackRock Floating Rate Income Strategies Fund, Inc.
BlackRock Floating Rate Income Strategies Fund II, Inc.
BlackRock Global Investment Series: Income Strategies Portfolio
The Broad Institute, Inc
BlackRock High Income Shares
BlackRock Corporate High Yield Fund VI, Inc.
BlackRock Corporate High Yield Fund V, Inc.
LGT Multi Manager Bond High Yield (USD)
Lockheed-Martin Corporation Master Retirement Trust
Master Senior Floating Rate LLC
MET Investors Series Trust — BlackRock High Yield Portfolio
Missouri State Employees’ Retirement System
BlackRock Fixed income Portable Alpha Master Series Trust
The Obsidian Master Fund
BlackRock Senior Floating Rate Portfolio

As Lender
[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



                  By:   /s/ AnnMarie Smith         Name:   AnnMarie Smith       
Title:   Authorized Signature        The Assets Management Committee of the
Coca-Cola Company Master Retirement Trust, By: Pyramis Global Advisors Trust
Company, as Investment Manager under Power of Attorney, as Lender
      By:   /s/ Lynn M. Farrand         Name:   Lynn M. Farrand        Title:  
Director     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            Beach Point Distressed Master Fund, LP
as a Lender

Associated British Foods Pension Scheme
as a Lender

LMA SPC for and on behalf of the account of Map A Segregated Portfolio
as a Lender

INSTITUTIONAL BENCHMARKS SERIES
(MASTER FEEDER) LIMITED, acting solely in
respect of the Beach Point Distressed Securities Series
as a Lender

New Mexico Educational Retirement Board
as a Lender

Post Aggressive Credit Master Fund, LP
as a Lender

Post Strategic Master Fund, LP
as a Lender

Post Total Return Master Fund, LP
as a Lender

Royal Mail Pension Plan
as a Lender

Virginia Retirement System
as a Lender

By: Beach Point Capital Management, LP
As Investment Manager
      By:   /s/ Carl Goldsmith         Name:   Carl Goldsmith        Title:  
Managing Partner     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            Bank of America, N.A. as a Lender
      By:   /s/ Jonathan M. Barnes         Name:   Jonathan M. Barnes       
Title:   Vice President        BARCLAYS BANK PLC, as a Lender
      By:   /s/ Roderick Bryce         Name:   Roderick Bryce        Title:  
Vice President        BAUPOST GROUP SECURITIES, L.L.C. as a Lender

By: The Baupost Group L.L.C., its manager
      By:   /s/ Herbert S. Wagner III         Name:   Herbert S. Wagner III     
  Title:   Managing Director        Beach Point Loan Master Fund, LP,
as a Lender

By: Beach Point Advisors, LLC
As General Partner

By: Beach Point Capital Management, LP
As Investment Manager
      By:   /s/ Carl Goldsmith         Name:   Carl Goldsmith        Title:  
Managing Partner        Bell Atlantic Master Trust

By: Pacific Investment Management Company LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            BFC Investors Trust, as a Lender

By: Wilmington Trust Company, not in its individual capacity, but solely as
owner trustee under the Trust Agreement dated December 4, 2008
      By:   /s/ Joseph B. Feil         Name:   Joseph B. Feil        Title:  
Vice President        BLT 27 LLC, as a Lender
      By:   /s/ Robert Healey         Name:   Robert Healey        Title:  
Authorized Signatory        BLT 31 LLC, as a Lender
      By:   /s/ Robert Healey         Name:   Robert Healey        Title:  
Authorized Signatory        BLT 32 LLC, as a Lender
      By:   /s/ Ronald Gotz         Name:   Ronald Gotz        Title:  
Authorized Signatory        BLT 39 LLC, as a Lender
      By:   /s/ Robert Healey         Name:   Robert Healey        Title:  
Authorized Signatory        BLT 8 LLC, as a Lender
      By:   /s/ Robert Healey         Name:   Robert Healey        Title:  
Authorized Signatory     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            Blue Cross of California, as a Lender

By: Whippoorwill Associates, Inc.,
its agent and authorized signatory
      By:   /s/ Steven K. Gendal         Name:   Steven K. Gendal       
Title:   Principal        Canpartners Investments IV, LLC, as a Lender

By: Canpartners Investments IV, LLC, a California limited liability company

By: Canyon Capital Advisors LLC, its Manager
      By:   /s/ Jonathan Kaplan         Name:   Jonathan Kaplan        Title:  
Authorized Signatory        Canyon Special Opportunities Master Fund (Cayman),
Ltd. An Exempted Company incorporated in the Cayman islands with limited
liability, as a Lender

By: Canyon Capital Advisors LLC, its Investment Advisor, a Delaware limited
liability company, its Investment Advisor
      By:   /s/ Jonathan Kaplan         Name:   Jonathan Kaplan        Title:  
Authorized Signatory     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            Capital Guardian Trust Company, for an on behalf of the following
Lenders:

Capital Guardian Global High-Income Opportunities Fund
State of Alaska Permanent Fund
      By:   /s/ Mark Brubaker         Name:   Mark Brubaker        Title:  
Senior Vice President        Caspian Alpha Long Credit Fund, L.P.

By: Mariner Investment Group LLC, as Investment Adviser, as a Lender
      By:   /s/ Charles R. Howe II         Name:   Charles R. Howe II       
Title:   President        Caspian Capital Partners, L.P.

By: Mariner Investment Group, as Investment Adviser, as a Lender
      By:   /s/ Charles R. Howe II         Name:   Charles R. Howe II       
Title:   President        Caspian Corporate Loan Fund, LLC

By: Mariner Investment Group LLC, as Investment Adviser, as a Lender
      By:   /s/ Charles R. Howe II         Name:   Charles R. Howe II       
Title:   President     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            Caspian Select Credit Master Fund, Ltd.

By: Mariner Investment Group LLC, as Investment Adviser, as a Lender
      By:   /s/ Charles R. Howe II         Name:   Charles R. Howe II       
Title:   President        CC Arbritage, LTD, as a Lender
      By:   /s/ Arvind Admal         Name:   Arvind Admal        Title:   As
Attorney-In-Fact        CCP Credit Acquisition Holdings LLC, as a Lender
      By:   /s/ Jeffrey Gelfand         Name:   Jeffrey Gelfand        Title:  
Authorized Signatory        Centerbridge Special Credit Partners LP, as a Lender
      By:   /s/ Jeffrey Gelfand         Name:   Jeffrey Gelfand        Title:  
Authorized Signatory        CFC Investors Trust, as a Lender

By: Wilmington Trust Company, not in its individual capacity, but solely as
owner trustee under the Trust Agreement dated December 11, 2008         By:  
/s/ Joseph B. Feil         Name:   Joseph B. Feil        Title:   Vice
President     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            CHGO Loan Funding Ltd., as a Lender

By: Chicago Fundamental Investment Partners, LLC, as Collateral Manager
      By:   /s/ Steven J. Novatney          Name:   Steven J. Novatney       
Title:   General Counsel & CCO         Citigroup Financial Products, Inc., as a
Lender
      By:   /s/ Brian Blessing         Name:   Brian Blessing        Title:  
Authorized Signatory        Consumer Program Administrators, Inc., as a Lender

By: Onex Credit Partners, LLC, its Investment Manager
      By:   /s/ Michael Gelblat         Name:   Michael Gelblat        Title:  
Managing Member        Continential Casualty Company, as a Lender
      By:   /s/ Marilou R. McGirr         Name:   Marilou R. McGirr       
Title:   Vice President and Assistant Treasurer        Corbin SPV III, as a
Lender

By: Corbin Capital Partners, L.P.
      By:   /s/ Daniel Friedman         Name:   Daniel Friedman        Title:  
General Counsel     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE INTERNATIONAL, as a Lender
      By:   /s/ Melanie Harries         Name:   Melanie Harries        Title:  
Assistant Vice President              By:   /s/ Ian Croft         Name:   Ian
Croft        Title:   Assistant Vice President        CREDIT SUISSE LOAN FUNDING
LLC, as a Lender
      By:   /s/ Michael Wotanowski         Name:   Michael Wotanowski       
Title:   Authorized Signatory              By:   /s/ Gil Golan         Name:  
Gil Golan        Title:   Authorized Signatory        D.E. SHAW LAMINAR
PORTFOLIOS, L.L.C., as a Lender
      By:   /s/ Brandon Baer         Name:   Brandon Baer        Title:  
Authorized Signatory        Dah Sing Assurance Company Limited

By: Pacific Investment Management Company LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            Deutsche Bank Trust Company Americas, as a Lender

By: DB Services New Jersey, Inc.
      By:   /s/ Deirdre D. Cesario         Name:   Deirdre D. Cesario       
Title:   Assistant Vice President              By:   /s/ Edward Schaffer        
Name:   Edward Schaffer        Title:   Vice President        DK Acquisition
Partners, L.P.

By: M.H. Davidson & Co., its General Partner, as a Lender
      By:   /s/ Avram Friedman         Name:   Avram Friedman        Title:  
General Partner        Drawbridge Special Opportunities LP

By: Drawbridge Special Opportunities GP LLC, its general partner

as Lender
      By:   /s/ Glenn P. Cummins         Name:   Glenn P. Cummins       
Title:   Chief Financial Officer        Drawbridge Special Opportunities Fund
LTD

as Lender
      By:   /s/ Glenn P. Cummins         Name:   Glenn P. Cummins       
Title:   Authorized Signatory     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            EFC Investors Trust, as a Lender

By: Wilmington Trust Company, not in its individual capacity, but solely as
owner trustee under the Trust Agreement dated December 4, 2008
      By:   /s/ Joseph B. Feil         Name:   Joseph B. Feil        Title:  
Vice President        Eton Park Fund, L.P., as a Lender

By: Eton Park Capital Management, L.P., its investment manager
      By:   /s/ Terence Aquino         Name:   Terence Aquino        Title:  
Chief Financial Officer
Eton Park Capital Management, LP        FFC Investors Trust, as a Lender

By: Wilmington Trust Company, not in its individual capacity, but solely as
owner trustee under the Trust Agreement dated January 9, 2009
      By:   /s/ Joseph B. Feil         Name:   Joseph B. Feil        Title:  
Vice President        Fidelity Advisor Serise II: Fidelity Advisor Strategic
Income Fund, as Lender
      By:   /s/ Paul Murphy         Name:   Paul Murphy        Title:  
Assistant Treasurer     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            Fidelity American High Yield Fund, For: Fidelity Investments Canada,
Limited, as Trustee of Fidelity American High Yield Fund, as Lender
      By:   /s/ Paul Murphy         Name:   Paul Murphy        Title:  
Assistant Treasurer        Fidelity Canadian Asset Allocation Fund, For:
Fidelity Investments Canada, Limited, as Trustee of Fidelity Canadian Asset
Allocation Fund, as Lender
      By:   /s/ Paul Murphy         Name:   Paul Murphy        Title:  
Assistant Treasurer        Fidelity Canadian Balanced Fund, For: Fidelity
Investments Canada, Limited, as Trustee of Fidelity Canadian Balanced Fund, as
Lender
      By:   /s/ Paul Murphy         Name:   Paul Murphy        Title:  
Assistant Treasurer        Fidelity Central Investment Portfolios LLC: Fidelity
High Income Central Fund 2, as Lender
      By:   /s/ Paul Murphy         Name:   Paul Murphy        Title:  
Assistant Treasurer        Fidelity Puritan Trust: Fidelity Puritan Fund, as
Lender
      By:   /s/ Paul Murphy         Name:   Paul Murphy        Title:  
Assistant Treasurer     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            Fidelity School Street Trust: Fidelity Strategic Income
Fund, as Lender
      By:   /s/ Paul Murphy         Name:   Paul Murphy        Title:  
Assistant Treasurer        Fidelity Summer Street Trust: Fidelity Capital &
Income
Fund, as Lender
      By:   /s/ Paul Murphy         Name:   Paul Murphy        Title:  
Assistant Treasurer        Fidelity Summer Street Trust: Fidelity High Income
Fund, as Lender
      By:   /s/ Paul Murphy         Name:   Paul Murphy        Title:  
Assistant Treasurer        FINANCIAL CREDIT INVESTORS, LLC, as a Lender
      By:   /s/ Joel Frank         Name:   Joel Frank        Title:   CFO       
Ford Motor Company Master Trust Fund

By: Pacific Investment Management Company LLC, as its
Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President   

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



         

            FPA CRESCENT FUND, as a Lender
      By:   /s/ J. Richard Atwood         Name:   J. Richard Atwood       
Title:   Treasurer              By:   /s/ E. Lake Setzler III         Name:   E.
Lake Setzler III        Title:   Assistant Treasurer        FPA HAWKEYE 7 FUND,
as a Lender
      By:   /s/ J. Richard Atwood         Name:   J. Richard Atwood       
Title:   Chief Operating Officer              By:   /s/ E. Lake Setzler III    
    Name:   E. Lake Setzler III        Title:   VP & Controller        FPA
HAWKEYE FUND, as a Lender
      By:   /s/ J. Richard Atwood         Name:   J. Richard Atwood       
Title:   Chief Operating Officer              By:   /s/ E. Lake Setzler III    
    Name:   E. Lake Setzler III        Title:   VP & Controller        FPFO
Corporates Ltd

By: Fortress Partners Offshore Master GP, LLC

as Lender
      By:   /s/ Glenn P. Cummins         Name:   Glenn P. Cummins       
Title:   Director   

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



         

            Mutual Shares Fund,
Mutual Quest Fund,
Mutual Beacon Fund,
Mutual Global Discovery Fund,
Mutual Financial Services Fund,
Mutual Shares Securities Fund,
Mutual Global Discovery Securities Fund,
Mutual Beacon Fund (Canada),
Mutual Discovery Fund (Canada),
Franklin Mutual Recovery Fund,
ING Franklin Mutual Shares Portfolio,
EQ/AXA Mutual Shares Core Portfolio,
JNL Franklin Templeton Mutual Shares Fund,
John Hancock Trust — Mutual Shares Trust, and
MET/Franklin Mutual Shares Portfolio

each as a Lender

By: Franklin Mutual Advisers, LLC, each Lender’s investment advisor
      By:   /s/ Bradley Takahashi         Name:   Bradley Takahashi       
Title:   Vice President        Future Fund Board of Guardians

By: Sankaty Advisors, LLC As Its Investment Advisor, as a Lender
      By:   /s/ Alan K. Halfenger         Name:   Alan K. Halfenger       
Title:   Chief Compliance Officer
Assistant Secretary   

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



         

            FUTURE FUND BOARD OF GUARDIANS,
as Lender

By: Oak Hill Advisors, L.P. As its Investment Advisor
      By:   /s/ Scott D. Krase         Name:   Scott D. Krase        Title:  
Authorized Person        LERNER ENTERPRISES, LLC,
as Lender

By: Oak Hill Advisors, L.P. as advisor and attorney-in-fact to Lerner
Enterprises, LLC
      By:   /s/ Scott D. Krase         Name:   Scott D. Krase        Title:  
Authorized Person        OHA FINLANDIA CREDIT FUND,
as Lender
      By:   /s/ Scott D. Krase         Name:   Scott D. Krase        Title:  
Authorized Person        OHA STRATEGIC CREDIT FUND, L.P.,
as Lender

By: OHA Strategic Credit GenPar, LLC, its General Partner
      By:   /s/ Scott D. Krase         Name:   Scott D. Krase        Title:  
Authorized Person   

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



         

            OHA STRATEGIC CREDIT FUND
(PARALLEL I), L.P.,
as Lender

By: OHA Strategic Credit GenPar, LLC, its General Partner
      By:   /s/ Scott D. Krase         Name:   Scott D. Krase        Title:  
Authorized Person        SWIFTCURRENT PARTNERS, L.P.,
as Lender

By: Oak Hill Advisors, L.P. as Investment Manager
      By:   /s/ Scott D. Krase         Name:   Scott D. Krase        Title:  
Authorized Person        SWIFTCURRENT OFFSHORE, LTD.,
as Lender

By: Oak Hill Advisors, L.P. as Investment Manager
      By:   /s/ Scott D. Krase         Name:   Scott D. Krase        Title:  
Authorized Person        SWIFTCURRENT OFFSHORE, LTD.,
as Lender

By: Oak Hill Advisors, L.P. as Investment Manager
      By:   /s/ Scott D. Krase         Name:   Scott D. Krase        Title:  
Authorized Person   

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



         

            OREGON PUBLIC EMPLOYEES RETIREMENT FUND, as Lender

By: Oak Hill Advisors, L.P. as Investment Manager
      By:   /s/ Scott D. Krase         Name:   Scott D. Krase        Title:  
Authorized Person        GMAM GROUP PENSION TRUST I,
as Lender

By: STATE STREET BANK AND TRUST COMPANY, solely as Trustee
      By:   /s/ Timothy Norton         Name:   Timothy Norton        Title:  
Officer        GoldenTree Credit Opportunities Financing I, Limited,
as Lender

By: GoldenTree Asset Management, LP
      By:   /s/ Karen Weber         Name:   Karen Weber        Title:   Director
— Bank Debt        GoldenTree Leverage Loan Financing I, Limited,
as Lender

By: GoldenTree Leverage Loan Manager, LLC
      By:   /s/ Karen Weber         Name:   Karen Weber        Title:   Director
— Bank Debt   

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



         

            Goldman Sachs Corporate Credit Investment Fund

By: Goldman Sachs Asset Management, L.P., its investment manager, as Lender
      By:   /s/ Sandra L. Stulberger         Name:   Sandra L. Stulberger       
Title:   Authorized Signatory        Goldman Sachs Corporate Credit Investment
Fund, LLC

By: Goldman Sachs Asset Management, L.P., its
investment manager, as Lender
      By:   /s/ Sandra L. Stulberger         Name:   Sandra L. Stulberger       
Title:   Authorized Signatory        Goldman Sachs Global High Yield Bond
Sub-Trust by Goldman Sachs Asset Management, L.P. solely as its investment
manager and not as principal, as Lender

By: Sandra L. Stulberger
      By:   /s/ Sandra L. Stulberger         Name:   Sandra L. Stulberger       
Title:   Authorized Signatory   

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



         

            Goldman Sachs Global Opportunities Fund Offshore, LTD.

By: Goldman Sachs Asset Management, L.P., not in its individual capacity, but
solely as investment adviser, as Lender

By: Sandra L. Stulberger
      By:   /s/ Sandra L. Stulberger         Name:   Sandra L. Stulberger       
Title:   Authorized Signatory        GOLDMAN SACHS LENDING PARTNERS LLC, as
Lender
      By:   /s/ Andrew Caditz         Name:   Andrew Caditz        Title:  
Authorized Signatory        Goldman Sachs Global Opportunities Fund, LLC

By: Goldman Sachs Asset Management, L.P., not in its individual capacity, but
solely as investment adviser, as Lender

By: Sandra L. Stulberger
      By:   /s/ Sandra L. Stulberger         Name:   Sandra L. Stulberger       
Title:   Authorized Signatory        Goldman Sachs Liquidity Partners 2007, L.P.

By: Goldman Sachs Asset Management, L.P., not in its individual capacity, but
solely as investment adviser, as Lender

By: Sandra L. Stulberger
      By:   /s/ Sandra L. Stulberger         Name:   Sandra L. Stulberger       
Title:   Authorized Signatory   

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



         

            Goldman Sachs Liquidity Partners 2007 Offshore, L.P.

By: Goldman Sachs Asset Management, L.P., not in its individual capacity, but
solely as investment adviser, as Lender

By: Sandra L. Stulberger
      By:   /s/ Sandra L. Stulberger         Name:   Sandra L. Stulberger       
Title:   Authorized Signatory        Goldman Sachs Palmetto State Credit Fund,
L.P.

By: Goldman Sachs Asset Management, LP., its investment manager, as Lender
      By:   /s/ Sandra L. Stulberger         Name:   Sandra L. Stulberger       
Title:   Authorized Signatory        Hayman Capital Master Fund, LP, as a Lender
      By:   /s/ Debby LaMoy         Name:   Debby LaMoy        Title:   Chief
Operating Officer        Hewlett-Packard Company Master Trust

By: Pacific Investment Management Company LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        IBM Personal Pension Plan Trust

By: Pacific Investment Management Company LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President   

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



         

            IBM Tax Deferred Savings Plan

By: Pacific Investment Management Company LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        IDEO,
as Lender
      By:   /s/ Irfan Ahmed         Name:   Irfan Ahmed        Title:  
Authorized Signatory        IG Investment Management Ltd., as trustee for IG FI
Canadian Allocation Fund, By: Pyramis Global Advisors LLC as Authorized
Signatory, as Lender
      By:   /s/ Lynn M. Farrand         Name:   Lynn M. Farrand        Title:  
Director        Illinois Municipal Retirement Fund, By: Pyramis Global Advisors
Trust Company, as Investment Manager under Power of Attorney, as Lender
      By:   /s/ Lynn M. Farrand         Name:   Lynn M. Farrand        Title:  
Director        Illinois State Universities Retirement System

By: Pacific Investment management Company LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            Indiana State Teacher’s Retirement Fund

By: Pacific Investment management Company
LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        ING PIMCO Core Bond Portfolio

By: Pacific Investment Management Company
LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        ING PIMCO High Yield Portfolio

By: Pacific Investment Management Company
LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        James River Insurance Company

By: Angelo, Gordon & Co., L.P. As Investment Manager
      By:   /s/ Bruce Martin         Name:   Bruce Martin        Title:  
Managing Director        John Hancock Funds II Total Return

By: Pacific Investment Management Company
LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------



 



            JRG Reinsurance Company, Ltd.

By: Angelo, Gordon & Co., L.P. As Investment Manager
      By:   /s/ Bruce Martin         Name:   Bruce Martin        Title:  
Managing Director        KING STREET CAPITAL, L.P.,
as Lender

By: King Street Capital Management, L.P.
Its Investment Manager

By: King Street Capital Management, G.P., L.L.C.
Its General Partner
      By:   /s/ Jay Ryan         Name:   Jay Ryan        Title:   Authorized
Signatory        KS CAPITAL PARTNERS LP as a Lender
      By:   /s/ Jack Swain         Name:   Jack Swain        Title:   Chief
Investment Officer        KS INTERNATIONAL, INC., as a Lender
      By:   /s/ Jack Swain         Name:   Jack Swain        Title:   Chief
Investment Officer        Liberty Harbor Master Fund I, L.P., as Lender
      By:   /s/ Sandra L. Stulberger         Name:   Sandra L. Stulberger       
Title:   Authorized Signatory     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------



 



            LINCOLN S.A.R.L. SOCIETE A
RESPONSABILITE LIMITEE

By: Highbridge Leveraged Loan Partners Master
Fund, L.P. as Portfolio Manager

By: Highbridge Capital Management, LLC as
Trading Manager
      By:   /s/ Marc Creatore         Name:   Marc Creatore        Title:  
Director of Operations        Longacre Acquisition, LLC, as a Lender

By: Longacre Fund Management, LLC, its Manager
      By:   /s/ Steven Weissman         Name:   Steven Weissman        Title:  
Manager        LOOMIS SAYLES US HIGH YIELD BOND
TRUST, as a Lender

By: Loomis, Sayles & Company, L.P., Its
Investment Adviser

By: Loomis, Sayles & Company, Incorporated,
Its General Partner
      By:   /s/ Mary McCarthy         Name:   Mary McCarthy        Title:   Vice
President        Luminous Capital Senior Credit Fund-A, L.P.,
as Lender
      By:   /s/ Matt Sonnen         Name:   Matt Sonnen        Title:   Initial
Officer of Luminous
Capital GP its General Partner     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------



 



            Luminous Capital Senior Credit Fund, L.P.,
as Lender
      By:   /s/ Matt Sonnen         Name:   Matt Sonnen        Title:   Initial
Officer of Luminous
Capital GP its General Partner        Luxor Capital, LLC, as a Lender
      By:   /s/ Norris Nissim         Name:   Norris Nissim        Title:  
General Counsel        Managers Fremont Bond Fund

By: Pacific Investment Management Company LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        Mariner LDC

By: Mariner Investment Group
       as Investment Advisor, as a Lender
      By:   /s/ Charles R. Howe II         Name:   Charles R. Howe II      
Title:   President        Maryland State Retirement and Pension System

By: Pacific Investment Management Company
LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        Master I Investors Trust, as a Lender
                       

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------



 



            By: Wilmington Trust Company, not in its
individual capacity, but solely as owner trustee
under the Trust Agreement dated January 5, 2009
      By:   /s/ Joseph B. Feil         Name:   Joseph B. Feil        Title:  
Vice President        Meritage Fund Ltd., as a Lender
      By:   /s/ Mark Mindich         Name:   Mark Mindich        Title:   Vice
President        MERRILL LYNCH CAPITAL SERVICES, INC.
as Lender
      By:   /s/ Neyda Darias         Name:   Neyda Darias        Title:   Vice
President     

            Met Investors Series Trust PIMCO Total
Return Portfolio

By: Pacific Investment Management Company
LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        MFC Investors Trust, as a Lender

By: Wilmington Trust Company, not in its
individual capacity, but solely as owner trustee
under the Trust Agreement dated May 8, 2009
      By:   /s/ Joseph B. Feil         Name:   Joseph B. Feil        Title:  
Vice President     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------



 



            Microsoft Global Finance, Ltd.

By: Pacific Investment Management Corporation
LLC, as its Investment Advisor, acting through
Northern Trust Company in the Nominee Name of How & Co.
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President     

            Monarch Master Funding Ltd, as Lender

By: Monarch Alternative Capital LP
Its: Advisor
      By:   /s/ Christopher Santana         Name:   Christopher Santana       
Title:   Managing Principal        MORGAN STANLEY SENIOR FUNDING, INC., as a
Lender
      By:   /s/ Eric Cole         Name:   Eric Cole        Title:   Authorized
Signatory        MSD Value Investments, L.P.

By: Pacific Investment Management Company
LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------



 



            National Railroad Retirement Investment Trust

By: Pacific Investment Management Company
LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        Newstart Factors Inc. as a Lender
      By:   /s/ James D. Bennett         Name:   James D. Bennett       
Title:   President     

            OHA STRATEGIC CREDIT MASTER
FUND (PARALLEL II), L.P., as Lender

By: OHA Strategic Credit GenPar, LLC, its General Partner
      By:   /s/ Scott D. Krase         Name:   Scott D. Krase        Title:  
Authorized Person     

            OHA STRATEGIC CREDIT FUND II, L.P.,
as Lender

By: OHA Strategic Credit GenPar, LLC, its
General Partner
      By:   /s/ Scott D. Krase         Name:   Scott D. Krase        Title:  
Authorized Person     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------



 



            OHA STRATEGIC CREDIT MASTER
FUND II (OFFSHORE), L.P., as Lender

By: OHA Strategic Credit GenPar, LLC, its
General Partner
      By:   /s/ Scott D. Krase         Name:   Scott D. Krase        Title:  
Authorized Person        OAK HILL CREDIT OPPORTUNITIES
FINANCING, LTD., as Lender
      By:   /s/ Scott D. Krase         Name:   Scott D. Krase        Title:  
Authorized Person        OHSF II FINANCING, LTD.
as Lender
      By:   /s/ Scott D. Krase         Name:   Scott D. Krase        Title:  
Authorized Person        OAKTREE HIGH YIELD PLUS CITF LTD.

By: Oaktree Fund GP, LLC
Its: Sole Director

By: Oaktree Fund GP I, L.P.
Its: Managing Member
      By:   /s/ George Leiva         Name:   George Leiva        Title:  
Authorized Signatory            By:   /s/ Scott Borenstein         Name:   Scott
Borenstein        Title:   Authorized Signatory     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------



 



            Oaktree Opps CITF Ltd.

By: Oaktree Capital Management, L.P.
Its: Sole Director
      By:   /s/ Rajath Shourie         Name:   Rajath Shourie        Title:  
Managing Director              By:   /s/ Armen Panossian         Name:   Armen
Panossian        Title:   Vice President        Oaktree Senior Loan Fund CITF
Holdings, Ltd.

By: Oaktree Capital Management, L.P.
Its: Sole Director
      By:   /s/ Desmund Shirazi         Name:   Desmund Shirazi        Title:  
Managing Director              By:   /s/ Regan Scott         Name:   Regan
Scott        Title:   Managing Director        OCM High Yield Fund II, L.P.

By: Oaktree Capital Management, L.P.
Its: Sole Director
      By:   /s/ Regan Scott         Name:   Regan Scott        Title:   Managing
Director              By:   /s/ Desmund Shirazi         Name:   Desmund Shirazi 
      Title:   Managing Director   

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



         

            OCM High Yield Limited Partnership

By: Oaktree Capital Management, L.P.
Its: General Director
      By:   /s/ Regan Scott         Name:   Regan Scott        Title:   Managing
Director              By:   /s/ Desmund Shirazi         Name:   Desmund Shirazi 
      Title:   Managing Director        OCM High Yield Trust

By: Oaktree Capital Management, L.P.
Its: Investment Manager
      By:   /s/ Regan Scott         Name:   Regan Scott        Title:   Managing
Director              By:   /s/ Desmund Shirazi         Name:   Desmund Shirazi 
      Title:   Managing Director        Onex Debt Opportunity Fund, Ltd., as a
Lender

By: Onex Credit Partners, LLC – its investment manager
      By:   /s/ Michael Gelblat         Name:   Michael Gelblat        Title:  
Managing Member   

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



         

            Onex Senior Credit II, LP, as a Lender

By: Onex Credit Partners, LLC – its investment manager
      By:   /s/ Michael Gelblat         Name:   Michael Gelblat        Title:  
Managing Member        Oregon Public Employee Retirement Fund

By: Pacific Investment Management Company
LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        OWL CREEK INVESTMENTS I, LLC, as a Lender
      By:   /s/ Daniel Sapadin         Name:   Daniel Sapadin        Title:  
CFO        OZ SPECIAL MASTER FUND, LTD., as a Lender

By: Oz Management LP, its Investment Manager
By: OCH-Ziff Holding Corporation, its General Partner
      By:   /s/ Joel Frank         Name:   Joel Frank        Title:   CFO   

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



         

            Pacific Select Managed Bond Fund

By: Pacific Investment Management Company
LLC, as its Investment Advisor, acting through
Investors Fiduciary Trust Company in the
Nominee Name of IFTCO
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        Paulson Credit Opportunity Master Ltd., as a
Lender
      By:   /s/ Michael Waldorf         Name:   Michael Waldorf        Title:  
Managing Director        PCI FUND L.L.C.

By: Anchorage Advisors, L.L.C., its Investment Manager
      By:   /s/ Michael Aglialoro         Name:   Michael Aglialoro       
Title:   Executive Vice President        Pension Benefit Guaranty Corporation

By: Pacific Investment Management Company
LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            PIMCO Absolute Return Strategy II Cayman Unit Trust

By: Pacific Investment Management Company
LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        PIMCO Absolute Return Strategy II Master Fund

By: Pacific Investment Management Company
LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        PIMCO Absolute Return Strategy V Alpha Fund

By: Pacific Investment Management Company
LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        PIMCO Absolute Return Strategy V (PARS  V)

By: Pacific Investment Management Company LLC, as
its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President   

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



         

            PIMCO Convertible Fund

By: Pacific Investment Management Company LLC, as its
Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        PIMCO Corporate Income Fund

By: Pacific Investment Management Company LLC, as its
Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        PIMCO Corporate Opportunity Fund

By: Pacific Investment Management Company LLC, as its
Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        PIMCO Distressed Mortgage Fund II

By: Pacific Investment Management Company LLC, as its
Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        PIMCO Distressed Mortgage Fund

By: Pacific Investment Management Company LLC, as its
Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            PIMCO Distressed Senior Credit Opportunities Fund Offshore Feeder I,
L.P.

By: Pacific Investment Management Company LLC, as its Investment Advisor

    By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President   

            PIMCO Diversified Income Fund

By: Pacific Investment Management Company LLC, as its Investment Advisor, acting
through Investors Fiduciary Trust Company in the Nominee Name of IFTCO
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        PIMCO Global Credit Opportunity Asset Backed
Strategy Fund

By: Pacific Investment Management Company LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        PIMCO Global Credit Opportunity Onshore Fund LLC

By: Pacific Investment Management Company LLC, as its
Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President   

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



         

            PIMCO Global High Yield Strategy Fund

By: Pacific Investment Management Company LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        PIMCO High Yield Fund

By: Pacific Investment Management Company LLC, as its Investment Advisor for the
PIMCO High Yield Fund, acting through Investors Fiduciary Trust Company in the
Nominee Name of IFTCO
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        PIMCO Income Opportunity Fund

By: Pacific Investment Management Company LLC, as its Investment Advisor, acting
through Investors Fiduciary Trust Company in the Nominee Name of IFTCO
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        PIMCO Investment Grade Corporate Bond Fund

By: Pacific Investment Management Company LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President   

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



         

            PIMCO Loan Opportunities Fund I L.P.

By: Pacific Investment Management Company LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        PIMCO Low Duration Fund

By: Pacific Investment Management Company LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        PIMCO Strategic Global Government Fund, Inc.

By: Pacific Investment Management Company LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        PIMCO Total Return Fund

By: Pacific Investment Management Company LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        PIMCO Total Return Fund III

By: Pacific Investment Management Company LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            PIMCO Unconstrained Bond Fund

By: Pacific Investment Management Company LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        Prospect Harbor Credit Partners, L.P., as a
Lender
      By:   /s/ Alan K. Halfenger         Name:   Alan K. Halfenger       
Title:   Chief Compliance Officer
Assistant Secretary        PVIT High Yield Bond Portfolio

By: Pacific Investment Management Company LLC, as its Investment Advisor, acting
through Investors Fiduciary Trust Company in the Nominee Name of IFTCO
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        Pyramis High Yield Fund, LLC,

By: Pyramis Gobal Advisors Trust Company, as Investment Manager, as Lender
      By:   /s/ Lynn M. Farrand         Name:   Lynn M. Farrand        Title:  
Director   

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



         

            Red River HYPi, L.P.

By: Pacific Investment Management Company LLC, as its Investment Advisor, acting
through Investors Fiduciary Trust Company in the Nominee Name of IFTCO
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        REDWOOD MASTER FUND, LTD.
as Lender
      By:   /s/ Jon Kolatch         Name:   Jon Kolatch        Title:  
Director        Redwood Opportunity Master Fund, Ltd.
as Lender
      By:   /s/ Jon Kolatch         Name:   Jon Kolatch        Title:  
Director        The Regents of the University of California by Goldman Sachs
Asset Management, L.P., solely as its investment advisor and not as principal,
as Lender
      By:   Sandra Stulberger             By:   /s/ Sandra Stulberger        
Name:   Sandra Stulberger        Title:   Authorized Signatory     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            Riva Capital Partners II, LP

By: Abrams Capital Management, LP, its Investment Manager, as a Lender
      By:   /s/ David Abrams         Name:   David Abrams        Title:  
Managing Member        ROYAL BANK OF CANADA, as a Lender
      By:   /s/ Suzanne Kalcher         Name:   Suzanne Kalcher        Title:  
Attorney-In-Fact
Royal Bank of Canada        THE ROYAL BANK OF SCOTLAND PLC, as a Lender

By:   RBS Securities Inc., its agent
      By:   /s/ Matthew S. Rosencrans         Name:   Matthew S. Rosencrans     
  Title:   Vice President        Sankaty Managed Account (PSERS), L.P., as a
Lender
      By:   /s/ Alan K. Halfenger         Name:   Alan K. Halfenger       
Title:   Chief Compliance Officer
Assistant Secretary        Sankaty Senior Loan Fund, L.P., as a Lender
      By:   /s/ Alan K. Halfenger         Name:   Alan K. Halfenger       
Title:   Chief Compliance Officer
Assistant Secretary     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            SERENGETI LOXODON ONSHORE I LTD.,
as a Lender

By: SERENGETI ASSET MANAGEMENT LP, as Collateral Manager
      By:   /s/ Wai-Yen Lau         Name:   Wai-Yen Lau        Title:  
Authorized Person        SERENGETI LOXODON OVERSEAS I LTD.,
as a Lender

By: SERENGETI ASSET MANAGEMENT LP, as Collateral Manager
      By:   /s/ Wai-Yen Lau         Name:   Wai-Yen Lau        Title:  
Authorized Person        Silver Oak Capital, L.L.C.,
as Lender
      By:   /s/ Michael Gordon         Name:   Michael Gordon        Title:  
Authorized Signatory        SOF Investments, L.P.

By: Pacific Investment Management Company LLC, as its Investment Advisor
      By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong        Title:  
Executive Vice President        SPCP GROUP III LLC, as Lender
      By:   /s/ David Steinmetz         Name:   David Steinmetz        Title:  
CFO     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            SPCP GROUP LLC, as Lender
      By:   /s/ David Steinmetz         Name:   David Steinmetz        Title:  
CFO        Taconic Capital Partners 1.5 L.P.

By: Taconic Capital Advisors LP, as
Investment Advisor
      By:   /s/ Jon Jachman         Name:   Jon Jachman        Title:  
Principal        Taconic Market Dislocation Fund II L.P.

By: Taconic Capital Advisors LP, as
Investment Advisor
      By:   /s/ Jon Jachman         Name:   Jon Jachman        Title:  
Principal        Taconic Market Dislocation Master Fund II L.P.

By: Taconic Capital Advisors LP, as
Investment Advisor
      By:   /s/ Jon Jachman         Name:   Jon Jachman        Title:  
Principal        Taconic Opportunity Fund L.P.

By: Taconic Capital Advisors LP, as
Investment Advisor
      By:   /s/ Jon Jachman         Name:   Jon Jachman        Title:  
Principal     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            TIC809, L.L.C.,
as Lender
      By:   King Street Capital Management, L.P.         Its Manager           
By:   King Street Capital Management GP, L.L.C.         Its General Partner     
      By:   /s/ Jay Ryan         Name:   Jay Ryan        Title:   Authorized
Signatory        TPG Opportunity Fund I L.P., as a Lender

By: TPG Opportunities Advisors, Inc., its
General Partner
      By:   /s/ Steven Willmann         Name:   Steven Willmann        Title:  
Asst. Treasurer        UBS AG, STAMFORD BRANCH, as Lender
      By:   /s/ Marie Haddad         Name:   Marie Haddad        Title:  
Associate Director              By:   /s/ Irja R. Otsa         Name:   Irja R.
Otsa        Title:   Associate Director        Variable Insurance Products Fund
V: Strategic Income Portfolio, as Lender

By:
      By:   /s/ Paul Murphy         Name:   Paul Murphy        Title:  
Assistant Treasurer     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            Virginia Retirement System
      By:  Pacific Investment Management Company LLC, as its Investment Advisor
            By:   /s/ Arthur Y.D. Ong         Name:   Arthur Y.D. Ong       
Title:   Executive Vice President        Waterstone Market Neutral Master Fund,
Ltd, as a Lender
      By:   /s/ Martin Kalish         Name:   Martin Kalish        Title:   CFO 
      Each of the persons listed on Annex A, severally but not jointly, as
Lender
      By:  Wellington Management Company, LLP as Investment Advisor            
  By:   /s/ Donald M. Caiazza         Name:   Donald M. Caiazza        Title:  
Vice President and Counsel   

         
 
  ANNEX A
 
  Vanguard High-Yield Corporate Fund
 
  Vanguard Variable Insurance Fund High Yield
 
  Bond Portfolio
 
  Commonwealth International Fixed Interest Fund
 
    5  
 
  Oregon Public Employees Retirement Fund
 
  J.Caird Partners, L.P.
 
  Macquarie Investment Management Limited in its
 
  capacity as responsible entity for the Macquarie
 
  High Yield Bond Fund
 
  Wolf Creek Partners, L.P.
 
  J. Caird Investors (Bermuda) L.P.
 
  Michelin North America, Inc. Master Trust
 
  Wolf Creek Investors (Bermuda) L.P.
 
  Wellington Trust Company, National Association

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



         
 
  Multiple Common Trust Funds Trust,
 
  Opportunistic Investment Portfolio
 
  Max Bermuda Ltd.
 
  UMC Benefit Board, Inc.
 
  Hiscox Insurance Company (Bermuda) Ltd
 
  Hiscox Syndicate 33
 
  Symetra Life Insurance Company
 
  Wellington Trust Company, National Association
 
  Multiple Common Trust Funds Trust-
 
  Opportunistic Fixed Income Allocation Portfolio
 
  TIFF Multi-Asset Fund
 
  Stellar Performer Global Series W — Global Credit
 
  SunAmerica Senior Floating Rate Fund, Inc.

            WellPoint, Inc., as a Lender
      By:   Whippoorwill Associates, Inc., its agent and authorized signatory  
          By:   /s/ Steven K. Gendal         Name:   Steven K. Gendal       
Title:   Principal        Whippoorwill Associates, Inc. Profit Sharing Plan, as
a Lender
      By:   Whippoorwill Associates, Inc., its agent and authorized signatory  
      By:   /s/ Steven K. Gendal         Name:   Steven K. Gendal       
Title:   Principal        Whippoorwill Distressed Opportunity Fund, L.P., as a
Lender
      By:   Whippoorwill Associates, Inc., its agent and authorized signatory  
          By:   /s/ Steven K. Gendal         Name:   Steven K. Gendal       
Title:   Principal     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



            Whippoorwill Offshore Distressed Opportunity Fund, Ltd., as a Lender
      By:   Whippoorwill Associates, Inc., its agent and authorized signatory  
          By:   /s/ Steven K. Gendal         Name:   Steven K. Gendal       
Title:   Principal        York Capital Management, L.P., as a Lender
      By:   /s/ David B. Charnin         Name:   David B. Charnin       
Title:   Vice President, Chief Investment Counsel        York Enhanced
Strategies Fund, LLC, as a Lender
      By:   /s/ David B. Charnin         Name:   David B. Charnin       
Title:   Vice President, Chief Investment Counsel     

[Signature page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT 1 TO FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
FORM OF JOINDER AGREEMENT
          This JOINDER AGREEMENT (this “Joinder Agreement”), dated as of
December 10, 2009, is delivered pursuant to the Second Amended and Restated
Collateral Agreement, dated as of October 28, 2009, by the subsidiaries of CIT
Group Inc. (the “Company”) party thereto (each, a “Grantor” and collectively,
the “Grantors”) in favor of Bank of America, N.A. (“Bank of America”), as
collateral agent for the Secured Parties referred to therein (as amended,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”) and pursuant to the First Amendment, dated as of December 10, 2009
(the “First Amendment”), to the Second Amended and Restated Credit and Guaranty
Agreement, dated as of October 28, 2009, by and among the Company, the
subsidiaries of the Company named therein, Bank of America, as Administrative
Agent and as Collateral Agent, and the Lenders party thereto from time to time
(as amended by the First Amendment and as otherwise amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein without definition are used as defined in the Collateral Agreement
(as amended hereby) or, if not defined therein, as defined in the Credit
Agreement.
          WHEREAS, pursuant to the First Amendment, the Requisite Lenders
authorized and directed Bank of America (i) to serve as collateral agent for the
Parent Secured Parties (as defined below) in respect of the Parent Collateral
(as defined below) and (ii) to execute and deliver this Joinder Agreement in its
capacities as Parent Collateral Agent and as Subsidiary Collateral Agent (each
as defined below);
          WHEREAS, the Company has: (i) guaranteed A$150,000,000 aggregate
principal amount of 6.0% fixed rate notes due March 3, 2011 issued by CIT Group
(Australia) Limited on March 3, 2006 and A$150,000,000 aggregate principal
amount of floating rate notes due March 3, 2011 issued by CIT Group (Australia)
Limited on March 3, 2006 (collectively, the “CIT Australia Bonds”), in each case
pursuant to that certain Guaranty, dated as of March 5, 2004 (the “Australian
Guaranty”), in favor of and for the benefit of the holders of the CIT Australia
Bonds, as amended by the Guaranty Confirmation Agreement, dated as of
November 1, 2009, and in connection therewith, the obligors under the CIT
Australia Bonds and AET Structured Finance Services Pty Limited (in its capacity
as note trustee, the “CIT Australia Bond Trustee”) entered into that certain
Trust Deed, dated as of November 1, 2009, as amended by the Amendment Deed
(Trust Deed), dated as of November 16, 2009, and the Amendment Deed (Trust
Deed), to be dated on or about December 10, 2009 (such Trust Deed, as amended by
such Amendment Deeds, the “CIT Australia Bond Trust Deed”), and (ii) issued
senior unsecured bonds (the “Long Dated Bonds”) pursuant to that certain
Indenture, dated as of January 20, 2006, between the Company, as issuer, and
JPMorgan Chase Bank, N.A., as trustee, as supplemented by the First Supplemental
Indenture, dated as of February 13, 2007, between the Company and The Bank of
New York Mellon (formerly The Bank of New York), as successor trustee (the “Long
Dated Bond Trustee”), and as further supplemented by the Second Supplemental
Indenture, dated as of October 23, 2007, the Third Supplemental Indenture, dated
as of October 1, 2009, and the Fourth Supplemental Indenture, dated as of
October 16, 2009 (such Indenture, as supplemented by such First Supplemental
Indenture, such Second Supplemental Indenture, such Third Supplemental Indenture
and such Fourth Supplemental Indenture, the “Long Dated Bond Indenture”);

 



--------------------------------------------------------------------------------



 



          WHEREAS, the Company will cause the CIT Australia Bond Trustee to
execute and deliver the First Lien Parent Collateral Agent Appointment and
Authorization, to be dated on or about December 10, 2009, by and among the
Company, Bank of America and the CIT Australia Bond Trustee, pursuant to which
the CIT Australia Bond Trustee will authorize and direct Bank of America (i) to
serve as collateral agent for the CIT Australia Bond Secured Party in respect of
the Parent Collateral and (ii) to execute and deliver this Joinder Agreement;
          WHEREAS, pursuant to the First Lien Parent Collateral Agent
Appointment and Authorization, dated as of December 10, 2009, by and among the
Company, Bank of America and the Long Dated Bond Trustee, the Long Dated Bond
Trustee authorized and directed Bank of America (i) to serve as collateral agent
for the Long Dated Bond Secured Party in respect of the Parent Collateral and
(ii) to execute and deliver this Joinder Agreement;
          NOW, THEREFORE, in consideration of the premises and agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION I. AMENDMENTS TO THE COLLATERAL AGREEMENT
     A. The first paragraph of the Collateral Agreement is hereby restated in
its entirety to read as follows:
     “SECOND AMENDED AND RESTATED COLLATERAL AGREEMENT, dated as of October 28,
2009, by each of the entities listed on the signature pages hereof or that
becomes a party hereto as a grantor (each, a “Grantor” and collectively, the
“Grantors”), in favor of Bank of America, N.A. (“Bank of America”), as
Collateral Agent (as defined in Section 1.1) for the Secured Parties (as defined
in Section 1.1).”
     B. Section 1.1(a) of the Collateral Agreement is hereby amended by
inserting the following at the end of such section:
          “or if not defined therein, as defined in the Joinder Agreement, dated
as of December 10, 2009, by and among the Company and the other Grantors party
thereto, the Parent Collateral Agent and the Subsidiary Collateral Agent”
     C. Section 1.1(c) of the Collateral Agreement is amended by inserting the
following definitions in the appropriate place to preserve the alphabetical
order of the definitions in Section 1.1(c):
          ““Australian Guaranty Obligations” means the payment obligations of
the Company under the Australian Guaranty.
          “CIT Australia Bond Secured Party” means the CIT Australia Bond
Trustee.
          “Collateral Agent” means (i) in the case of Liens granted by the
Company, the Parent Collateral Agent, and (ii) in the case of Liens granted by
each of the Grantors (other than the Company), the Subsidiary Collateral Agent.
          “Equal and Ratable Obligations” means the Australian Guaranty
Obligations and the Long Dated Bond Obligations.

2



--------------------------------------------------------------------------------



 



          “Long Dated Bond Obligations” means the obligations of the Company in
respect of the payment of principal of, and interest on, the Long Dated Bonds
outstanding as of the First Amendment Effective Date that are not exchanged or
treated pursuant to the Approved Restructuring Plan.
          “Long Dated Bond Secured Party” means the Long Dated Bond Trustee.
          “Parent Collateral” has the meaning set forth Section 2.2(b).
          “Parent Collateral Agent” means Bank of America, acting in its
capacity as collateral agent for the Parent Secured Parties, together with its
successors and permitted assigns.
          “Parent Secured Obligations” means (i) the Equal and Ratable
Obligations and (ii) the Obligations.
          “Parent Secured Parties” means (i) for so long as the Australian
Guaranty Obligations remain outstanding, the CIT Australia Bond Secured Party,
(ii) for so long as the Long Dated Bond Obligations remain outstanding, the Long
Dated Bond Secured Party and (iii) the Subsidiary Secured Parties.
          “Secured Obligations” means (i) in the case of Liens granted to the
Parent Collateral Agent, the Parent Secured Obligations and (ii) in the case of
Liens granted to the Subsidiary Collateral Agent, the Obligations.
          “Subsidiary Collateral Agent” means Bank of America, acting in its
capacity as collateral agent for the Subsidiary Secured Parties, together with
its successors and permitted assigns.
          “Subsidiary Secured Parties” means, collectively, Lenders, Arrangers,
Agents, and the BANA Indemnitees, any agents or sub-agents appointed by
Administrative Agent or Collateral Agent pursuant to Section 9.7(c) of the
Credit Agreement and members of the Lenders Steering Committee.”
     D. The definition of “Excluded Equity Interest” in Section 1.1(c) of the
Collateral Agreement is hereby restated in its entirety to read as follows:
          ““Excluded Equity Interest” means (i) in the case of CIT Aerospace
International, the one nominee share held by CIT Financial Ltd., (ii) in the
case of CIT Group Finance (Ireland), the excess over forty-nine percent (49%) of
its aggregate outstanding Capital Stock, (iii) in the case of Capita
International L.L.C., the excess over sixty-five percent (65%) of its aggregate
outstanding Capital Stock, (iv) in the case of Arrendadora Capita Corporation,
S.A. de C.V., the excess over forty-four percent (44%) of its aggregate
outstanding Capital Stock, (v) the Capital Stock of CIT Group SF Holding Co.,
Inc., (vi) the Capital Stock of any Regulated Entity, Special Purpose Vehicle or
Joint Venture (other than Capital Stock identified on Schedule 4 or Schedule 5A
hereof), (vii) any interest in Care Investment Trust, Inc. and (viii) in the
case of all other Persons organized under the laws of a jurisdiction other than
the United States of America, any State thereof or the District of Columbia, the
excess over sixty-five percent (65%) of the Voting Capital Stock of such
Person.”
     E. The definition of “Excluded Property” in Section 1.1(c) of the
Collateral Agreement is hereby amended by restating clause (f) thereof in its
entirety to read as follows:

3



--------------------------------------------------------------------------------



 



          “(f) any deposit accounts, other than any Bank of America Account,
(i) to which funds that (A) represent proceeds of the items set out in clauses
(a) through (e) above have been credited to such deposit accounts in the
ordinary course of business or (B) do not belong to a Grantor have been credited
to such deposit accounts in the ordinary course of business, (ii) maintained at
Bank of America either in the name of Bank of America, as Administrative Agent
under the New L/C Facility, or subject to a control agreement in its favor
pursuant to the New L/C Facility, or (iii) maintained at JPMorgan Chase Bank,
N.A. either in the name of JPMorgan Chase, as Administrative Agent, or subject
to a control agreement in its favor pursuant to the JPMorgan Facility; and”
     F. The definition of “Secured Parties” in Section 1.1(c) of the Collateral
Agreement is hereby restated in its entirety to read as follows:
          ““Secured Parties” means (i) in the case of Liens granted to the
Parent Collateral Agent, the Parent Secured Parties and (ii) in the case of
Liens granted to the Subsidiary Collateral Agent, the Subsidiary Secured
Parties.”
     G. Section 4.10 of the Collateral Agreement is hereby amended by deleting
the words “in the Credit Agreement” in the second sentence thereof and replacing
them with the words “in Section 5.1(d)”.
     H. Section 5.1(f) of the Collateral Agreement is hereby amended by deleting
the word “Obligations” in the first sentence thereof and replacing it with the
words “Secured Obligations”.
     I. Section 5.3(b) of the Collateral Agreement is hereby amended by deleting
the words “the order set forth in the Credit Agreement” at the end of such
section and replacing them with the words “the manner provided in
Section 5.1(d).”
     J. Section 5.4 of the Collateral Agreement is hereby amended by deleting
the words “Secured Obligations” in the first sentence thereof and replacing them
with the word “Obligations”.
     K. Section 7.3 of the Collateral Agreement is hereby amended by inserting
the following at the end of such section:
          “The release or subordination of any Lien granted by the Company in
accordance with Section 10.20 of the Credit Agreement shall apply equally to
release or subordinate such Lien to the extent also securing the Equal and
Ratable Obligations, and the Parent Collateral Agent is hereby authorized to
evidence such release or subordination as contemplated by Section 10.20(k) of
the Credit Agreement. Upon termination of the Commitments and payment in full of
all Obligations (other than contingent reimbursement and indemnification
obligations not yet accrued and payable), as contemplated by Section 10.20(b) of
the Credit Agreement, (a) the Collateral Agent shall release any Lien on any
property granted to or held by the Collateral Agent under this Agreement
(including Liens granted to the Parent Collateral Agent), (b) the Collateral
Agent shall, upon the request and at the sole cost and expense of the Grantors,
subject to the terms and conditions of the intercreditor agreements referred to
in Section 10.20(a) of the Credit Agreement, assign, transfer and deliver to the
Grantors, against receipt and without recourse to or warranty by the Collateral
Agent except as to the fact that the Collateral Agent has not encumbered the
released assets, such of the Collateral or any part thereof to be released (in
the case of a release) as may be in possession of the Collateral Agent and as
shall not have been sold or otherwise applied pursuant to the terms hereof, and,
with respect to any other Collateral, proper documents and instruments
(including UCC-3 termination financing statements or releases) acknowledging the
termination hereof or the release of such Collateral, as the case may be, and
(c) this Agreement shall terminate.”

4



--------------------------------------------------------------------------------



 



     L. Annex 1 to the Collateral Agreement is hereby amended by deleting the
word “Obligations” in the second paragraph thereof and replacing it with the
words “Secured Obligations”.
     M. Annex 3 to the Collateral Agreement is hereby amended by (i) deleting
the word “Obligations” in Section 2 thereof and replacing it with the words
“Secured Obligations” and (ii) deleting the defined term “(the “Secured
Obligations”)” in Section 2 thereof.
SECTION II. AMENDMENT TO THE COLLATERAL AGREEMENT AND JOINDER
     A. By executing and delivering this Joinder Agreement, the Company
(i) hereby becomes a party to the Collateral Agreement as a Grantor thereunder
with the same force and effect as if originally named as a Grantor therein and
(ii) expressly assumes all obligations and liabilities of a Grantor thereunder,
subject, in each case to the provisions hereof.
     B. Section 2.2 of the Collateral Agreement is hereby restated in its
entirety to read as follows:
          “Section 2.2 Grant of Security Interest in Collateral. (a) Each
Grantor (other than the Company), as collateral security for the prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations, hereby mortgages, pledges and
hypothecates to the Subsidiary Collateral Agent for the benefit of the
Subsidiary Secured Parties, and grants to the Subsidiary Collateral Agent for
the benefit of the Subsidiary Secured Parties a lien on and security interest
in, all of its right, title and interest in, to and under (i) in the case of a
Grantor (other than a Foreign Grantor or the Company), the Collateral of such
Grantor, and (ii) in the case of a Foreign Grantor, the Foreign Grantor
Collateral of such Foreign Grantor.
          (b) The Company, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Parent Secured Obligations, hereby mortgages, pledges and
hypothecates to the Parent Collateral Agent for the benefit of the Parent
Secured Parties, and grants to the Parent Collateral Agent for the benefit of
the Parent Secured Parties a lien on and security interest in, all of its right,
title and interest in, to and under the Collateral of the Company (the “Parent
Collateral”).”
     C. For the avoidance of doubt, any and all rights of the CIT Australia Bond
Secured Party and the Long Dated Bond Secured Party and each Person for the
benefit of whom any thereof is receiving the grant of a security interest in the
Parent Collateral (including, without limitation, the holders of the Equal and
Ratable Obligations) (collectively, the “Accommodation Holders”) described
herein shall be limited to the Parent Collateral and shall not in any event
apply to any Collateral granted by any other Grantor under the Collateral
Agreement.
     D. Notwithstanding anything herein or in the Collateral Agreement to the
contrary, the following provisions shall apply with respect to the Parent
Collateral Agent, Parent Secured Obligations, the Parent Secured Parties and the
Parent Collateral:
          (a) All references in the Collateral Agreement or in any other
Collateral Document to the “Collateral Agent,” when used in respect of the
Parent Collateral, shall be deemed to be references to the Parent Collateral
Agent.

5



--------------------------------------------------------------------------------



 



          (b) All references in the Collateral Agreement or in any other
Collateral Document to “Collateral,” when used in respect of the Parent
Collateral, shall be deemed to be references to the Parent Collateral.
          (c) All references in the Collateral Agreement or in any other
Collateral Document to “Secured Parties,” when used in respect of the Parent
Collateral, shall be deemed to be references to the Parent Secured Parties.
          (d) All references in the Collateral Agreement or in any other
Collateral Document to “Secured Obligations,” when used in respect of the
Secured Obligations of the Company, shall be deemed to be references to the
Parent Secured Obligations.
          (e) If at any time moneys collected or received by the Parent
Collateral Agent pursuant to the Collateral Agreement are distributable to the
CIT Australia Bond Trustee or the Long Dated Bond Trustee (collectively, the
“Accommodation Agents” and each individually an “Accommodation Agent”) in
respect of the Parent Secured Obligations and if the applicable Accommodation
Agent shall notify the Parent Collateral Agent in writing that no provision is
made under the CIT Australia Bond Trust Deed or the Long Dated Bond Indenture
(collectively, the “Accommodation Facilities” and each individually an
“Accommodation Facility”), as applicable, for the application of such moneys and
that the applicable Accommodation Facility does not effectively provide for the
receipt and the holding by the applicable Accommodation Agent of such moneys
pending the application thereof, then the Parent Collateral Agent, after the
receipt of such moneys pending the application thereof, and after receipt of
such notification, shall hold such moneys in non-interest bearing accounts
solely for such Accommodation Agent, as applicable (and in each case in its
capacity as agent or trustee), and for no other purpose until such time as such
Accommodation Agent shall request in writing the delivery thereof by the Parent
Collateral Agent for application pursuant to the applicable Accommodation
Facility. The Parent Collateral Agent shall not be responsible for any
diminution in funds resulting from any such investment or any liquidation
thereof prior to maturity.
          (f) The only right of the Accommodation Holders under the Collateral
Agreement is the right to receive their pro rata share of any proceeds or
collection of the Parent Collateral following a foreclosure or other exercise of
remedies by the Parent Collateral Agent in accordance with Section 5.1(d) of the
Collateral Agreement as if, solely with respect to such Parent Collateral,
(i) in the case of the CIT Australia Bond Secured Party, references in clauses
“sixth”, “seventh”, “eighth” and “ninth” of Section 2.12(h) of the Credit
Agreement to (A) “Lenders” included the CIT Australia Bond Secured Party, (B)
“Credit Documents” included the CIT Australia Bond Trust Deed, (C) “Loans”
included the Australian Guaranty Obligations, (D) “Prepayment Premium” included
any prepayment premium owing under the CIT Australia Bond Trust Deed and (E)
“Obligations” included the Australian Guaranty Obligations and (ii) in the case
of the Long Dated Bond Secured Party, references in clauses “sixth”, “seventh”,
“eighth” and “ninth” of Section 2.12(h) of the Credit Agreement to (A) “Lenders”
included the Long Dated Bond Secured Party, (B) “Credit Documents” included the
Long Dated Bond Indenture, (C) “Loans” included the Long Dated Bond Obligations,
(D) “Prepayment Premium” included any prepayment premium owing under the Long
Dated Bond Indenture and (E) “Obligations” included the Long Dated Bond
Obligations. For the avoidance of doubt, the right to payment described in the
previous sentence shall apply solely to proceeds from the Parent Collateral, and
shall not apply to proceeds from Collateral constituting property of any Grantor
(other than the Company) under the Collateral Agreement. In furtherance of the
foregoing and not in derogation thereof, the Accommodation Holders shall have no
right to (i) demand or consent to any foreclosure, sale or other exercise of
remedies in respect of any Collateral (including any Parent Collateral) or
(ii) consent to any supplement, waiver, amendment or other modification of the
Collateral

6



--------------------------------------------------------------------------------



 



Agreement, any sale or release of any Collateral (including any Parent
Collateral) or any foreclosure or exercise of remedies in respect of any
Collateral (including any Parent Collateral).
          (g) In making the determination and allocations required by
Section 5.1(d) of the Collateral Agreement in accordance with paragraphs (a) and
(b) above, the Parent Collateral Agent may conclusively rely upon information
supplied by the Accommodation Agents in writing (or in the absence of such
information, upon information supplied by the Company in writing) as to the
amounts of unpaid principal and interest and other amounts outstanding with
respect to the applicable Equal and Ratable Obligations and information supplied
by the Administrative Agent as to the amounts of unpaid principal and interest
and other amounts outstanding with respect to the Obligations under the Credit
Agreement, and the Parent Collateral Agent shall have no liability to any of the
Parent Secured Parties (or the Accommodation Holders) for actions taken in
reliance on such information; provided that nothing in this sentence shall
prevent any Grantor from contesting any amounts claimed by any Parent Secured
Party in any information so supplied. All distributions made by the Parent
Collateral Agent pursuant to Section 5.1(d) of the Collateral Agreement shall be
(subject to any decree of any court of competent jurisdiction) final (absent
manifest error) and the Parent Collateral Agent shall have no duty to inquire as
to the application by the Administrative Agent or any Accommodation Agent of any
amounts distributed to them.
          (h) By accepting the benefits hereof and of the Collateral Agreement,
each Accommodation Holder (including each Accommodation Agent) shall be deemed
to have agreed (i) that the Parent Collateral Agent shall not have, by reason
hereof or under the Collateral Agreement, a fiduciary relationship or other
implied duties in respect of such Accommodation Holder, (ii) to the provisions
hereof and of the Collateral Agreement and (iii) that if such Accommodation
Holder shall receive any payment or other recovery in excess of its portion of
payments on account of the Parent Secured Obligations to which it is then
entitled in accordance with the Collateral Agreement, as modified by this
Joinder Agreement, such Accommodation Holder shall hold such payment or other
recovery in trust for the benefit of all Parent Secured Parties for distribution
in accordance with this Joinder Agreement and Section 5.1(d) of the Collateral
Agreement.
          (i) The obligations of the Parent Collateral Agent to the
Accommodation Holders shall be limited solely to (i) holding the Parent
Collateral for the benefit of the Accommodation Agents for so long as (A) any
Equal and Ratable Obligations remain outstanding and (B) any Equal and Ratable
Obligations are secured by such Parent Collateral and (ii) distributing any
proceeds received by the Parent Collateral Agent from the sale, collection or
realization of the Parent Collateral to the Accommodation Agents in respect of
the Equal and Ratable Obligations in accordance with the terms of this Joinder
Agreement and the Collateral Agreement. Neither the Accommodation Holders nor
the Accommodation Agents shall be entitled to request or direct the Parent
Collateral Agent to take any action. In furtherance of the foregoing and not in
derogation thereof, neither the Accommodation Holders nor the Accommodation
Agents shall be entitled to exercise (or direct the Parent Collateral Agent to
exercise) any rights or remedies with respect to the Equal and Ratable
Obligations, including without limitation the right to enforce the security
interest in the Parent Collateral, request any action, institute proceedings,
give any instructions, make any election, give any notice to account debtors,
make collections, sell or otherwise foreclose on any portion of the Parent
Collateral or execute any amendment, supplement or acknowledgement thereof.
Neither the Parent Collateral Agent, the Subsidiary Collateral Agent nor any of
the other Secured Parties shall have any liability to any of the Accommodation
Holders by reason of actions taken with respect to the creation, perfection or
continuation of the security interest in the Parent Collateral, actions with
respect to the occurrence of a Default or Event of Default, actions with respect
to the foreclosure upon, sale, release or depreciation of, or failure to realize
upon, any of the Parent Collateral or actions with respect to the collection of
any claim or all or any part of the Parent Secured

7



--------------------------------------------------------------------------------



 



Obligations from any account debtor, guarantor or any other party or the
valuation, use or protection of the Parent Collateral.
          (j) Notwithstanding any provision to the contrary in the Collateral
Agreement, the Credit Agreement or any other Credit Documents (including,
without limitation, Section 9.7(b) of the Credit Agreement), the Parent
Collateral Agent may resign its capacity as such at any time by giving three
(3) Business Days’ prior written notice thereof to the Company. Upon receipt of
such notice, the Company shall, as promptly as practicable and in any event
within such three (3) Business Day period, appoint a financial institution as
the successor collateral agent (the “Successor Parent Collateral Agent”) for the
Parent Secured Parties and the Parent Collateral Agent agrees to execute any
documentation and to take such other actions as may reasonably be necessary to
effect any such succession (provided that any document, instrument or agreement
to be furnished or executed by, or other action to be taken by the Parent
Collateral Agent shall be reasonably satisfactory to it). Any such resignation
by the Parent Collateral Agent shall become effective on the earlier of (i) the
third (3rd) Business Day after such notice of resignation or (ii) the
appointment of such Successor Parent Collateral Agent by the Company. Upon the
effectiveness of such resignation, the Parent Collateral Agent shall be
discharged from its duties and obligations as collateral agent for the Parent
Secured Parties. After any such resignation by the Parent Collateral Agent, the
provisions hereof and of the Collateral Agreement shall inure to its benefit as
to any actions taken or omitted to be taken by it hereunder or under the
Collateral Agreement while it was the collateral agent for the Parent Secured
Parties. For the avoidance of doubt, any such resignation by the Parent
Collateral Agent shall not be deemed to be a resignation of the Subsidiary
Collateral Agent.
          (k) The Parent Collateral Agent shall not be required to ascertain or
inquire as to the performance by the Company or any other obligor under the
Equal and Ratable Obligations.
          (l) The Company and the Parent Collateral Agent, on behalf of the
Parent Secured Parties, agree that all of the Parent Secured Obligations are,
and will be, equally and ratably secured with each other by the Liens on the
Parent Collateral, and that it is their intention to give full effect to the
equal and ratable provisions of the Accommodation Facilities, as in effect on
the date hereof. To the extent that the rights and benefits herein or in any
other security document related to the Equal and Ratable Obligations conferred
on the Accommodation Holders shall be held to exceed the rights and benefits
required so to be conferred by such provisions, such rights and benefits shall
be eliminated so as to provide such Accommodation Holders only those rights and
benefits that are required by such provisions. Any and all rights not herein
expressly given to the Accommodation Holders are expressly reserved to the
Collateral Agent and the Subsidiary Secured Parties.
          (m) (i) Any notice to any Accommodation Agent may be made to its
address as set forth in the most recent copy of the applicable Accommodation
Facility; and (ii) notice to any Accommodation Agent shall be deemed sufficient
notice to the applicable Accommodation Holders for all purposes hereunder.
     E. The information set forth in Annex 1-A hereto is hereby added to the
information set forth in Schedules 1 through 7 to the Collateral Agreement. By
acknowledging and agreeing to this Joinder Agreement, the Company hereby agrees
that this Joinder Agreement may be attached to the Collateral Agreement and that
the Pledged Collateral listed on Annex 1-A to this Joinder Agreement shall be
and become part of the Parent Collateral referred to herein and shall secure all
Parent Secured Obligations, in each case, subject to the terms of this Joinder
Agreement.

8



--------------------------------------------------------------------------------



 



     F. The Company hereby represents and warrants that each of the
representations and warranties contained in Article 3 of the Collateral
Agreement applicable to it and the Parent Collateral is true and correct in all
material respects with respect to it and the Parent Collateral on and as of the
date hereof as if made on and as of such date.
SECTION III. ACKNOWLEDGMENT AND CONSENT
     Each Grantor (other than the Company) hereby acknowledges that it has
reviewed the terms and provisions of the Collateral Agreement and this Joinder
Agreement and consents to the amendments of the Collateral Agreement effected
pursuant to this Joinder Agreement. Each Grantor (other than the Company) hereby
confirms that each Collateral Document to which it is a party or otherwise bound
and all Collateral encumbered thereby will continue to secure, to the fullest
extent possible in accordance with the Collateral Documents, the payment and
performance of the Obligations.
     Each Grantor (other than the Company) acknowledges and agrees that any of
the Collateral Documents to which it is a party or otherwise bound shall
continue in full force and effect and that all of its obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Joinder Agreement.
     Each Grantor (other than the Company) acknowledges and agrees that (i) such
Grantor is not required by the terms of the Collateral Agreement or any other
Collateral Document to consent to the amendments to the Collateral Agreement
effected pursuant to this Joinder Agreement and (ii) nothing in the Collateral
Agreement, this Joinder Agreement or any other Collateral Document shall be
deemed to require the consent of such Grantor to any future amendments to the
Collateral Agreement.
[Remainder of page intentionally left blank]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first above written.

            CIT GROUP INC.
      By:           Name:           Title:      

            Grantors:

BAFFIN SHIPPING CO., INC.
C.I.T. LEASING CORPORATION
CAPITA COLOMBIA HOLDINGS CORP.
CAPITA CORPORATION
CAPITA INTERNATIONAL L.L.C.
CAPITA PREMIUM CORPORATION
CIT CAPITAL USA INC.
CIT CHINA 12, INC.
CIT CHINA 13, INC.
CIT CHINA 2, INC.
CIT CHINA 3, INC.
CIT COMMUNICATIONS FINANCE
        CORPORATION
CIT CREDIT FINANCE CORP.
CIT CREDIT GROUP USA INC.
CIT FINANCIAL LTD. OF PUERTO RICO
CIT FINANCIAL USA, INC.
CIT GROUP (NJ) LLC
CIT GROUP SF HOLDING CO., INC.
CIT HEALTHCARE LLC
CIT LENDING SERVICES CORPORATION
CIT LENDING SERVICES CORPORATION
        (ILLINOIS)
CIT LOAN CORPORATION (F/K/A THE CIT
        GROUP/CONSUMER FINANCE, INC.)
CIT REALTY LLC
CIT TECHNOLOGIES CORPORATION
CIT TECHNOLOGY FINANCING SERVICES, INC.
EDUCATION LOAN SERVICING CORPORATION
GFSC AIRCRAFT ACQUISITION FINANCING
        CORPORATION
HUDSON SHIPPING CO., INC.
OWNER-OPERATOR FINANCE COMPANY
                     

10



--------------------------------------------------------------------------------



 



            STUDENT LOAN XPRESS, INC.
THE CIT GROUP/BC SECURITIES INVESTMENT, INC.
THE CIT GROUP/BUSINESS CREDIT, INC.
THE CIT GROUP/CAPITAL FINANCE, INC.
THE CIT GROUP/CAPITAL TRANSPORTATION, INC.
THE CIT GROUP/CMS SECURITIES INVESTMENT, INC.
THE CIT GROUP/COMMERCIAL SERVICES, INC.
THE CIT GROUP/COMMERCIAL SERVICES, INC. (VA.)
THE CIT GROUP/CORPORATE AVIATION, INC.
THE CIT GROUP/EQUIPMENT FINANCING, INC.
THE CIT GROUP/EQUITY INVESTMENTS, INC.
THE CIT GROUP/FACTORING ONE, INC.
THE CIT GROUP/FM SECURITIES INVESTMENT, INC.
THE CIT GROUP/LSC SECURITIES INVESTMENT, INC.
THE CIT GROUP/SECURITIES INVESTMENT, INC.
THE CIT GROUP/VENTURE CAPITAL, INC.
WESTERN STAR FINANCE, INC.
      By:           Name:   Glenn A. Votek        Title:   Treasurer   

11



--------------------------------------------------------------------------------



 



            THE CIT GROUP/CONSUMER FINANCE, INC.
      (NY)
THE CIT GROUP/CONSUMER FINANCE, INC.
      (TN)
      By:           Name:   Glenn A. Votek        Title:   Assistant Treasurer 
      FRANCHISE PORTFOLIO 1, INC.
FRANCHISE PORTFOLIO 2, INC.
      By:           Name:   Glenn A. Votek        Title:   Executive Vice
President        CIT REAL ESTATE HOLDING CORPORATION
      By:           Name:   Glenn A. Votek        Title:   Treasurer   

12



--------------------------------------------------------------------------------



 



            EQUIPMENT ACCEPTANCE CORPORATION
      By:           Name:   Glenn A. Votek        Title:   Treasurer       
NAMEKEEPERS LLC
      By:           Name:   Glenn A. Votek        Title:   Treasurer   

13



--------------------------------------------------------------------------------



 



            CIT MIDDLE MARKET FUNDING COMPANY, LLC
CIT MIDDLE MARKET HOLDINGS, LLC
CMS FUNDING COMPANY LLC
      By:           Name:   Usama Ashraf        Title:   Senior Vice President &
Assistant Treasurer   

14



--------------------------------------------------------------------------------



 



            Foreign Grantors:

CIT HOLDINGS CANADA ULC
      By:           Name:   Glenn A. Votek        Title:   Treasurer   

15



--------------------------------------------------------------------------------



 



            CIT FINANCIAL (BARBADOS) SRL
      By:           Name:           Title:      

16



--------------------------------------------------------------------------------



 



            CIT GROUP HOLDINGS (UK) LIMITED
      By:           Name:           Title:      

17



--------------------------------------------------------------------------------



 



            CIT HOLDINGS NO. 2 (IRELAND)
      By:           Name:           Title:      

18



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
in its capacities as Parent Collateral Agent and
Subsidiary Collateral Agent
      By           Name:           Title:        

19



--------------------------------------------------------------------------------



 



Annex 1-A
SCHEDULE 1
TO JOINDER AGREEMENT
COMMERCIAL TORT CLAIMS
     None.

Sched. 1-1



--------------------------------------------------------------------------------



 



SCHEDULE 2
TO JOINDER AGREEMENT
FILINGS

                   Grantor   Jurisdiction of Filing   Organization Number where
applicable
CIT Group Inc.
  Delaware/Secretary of State   3367172

Sched. 2-1



--------------------------------------------------------------------------------



 



SCHEDULE 3
TO JOINDER AGREEMENT
JURISDICTION OF ORGANIZATION;
CHIEF EXECUTIVE OFFICE; ORGANIZATION NUMBERS

                          Organization Number where     Grantor   Jurisdiction  
Chief Executive Office   applicable
CIT Group Inc.
  Delaware   505 Fifth Avenue, New York, New York 10017   3367172

Sched. 3-1



--------------------------------------------------------------------------------



 



SCHEDULE 4
TO JOINDER AGREEMENT
FOREIGN GRANTOR PLEDGED STOCK
     None.

Sched. 4-1



--------------------------------------------------------------------------------



 



SCHEDULE 5A
TO JOINDER AGREEMENT
PLEDGED STOCK

                                                  Certificate   Number of Shares
  Percentage      Guarantor   Issuer   Class   No(s).   (if certificated)  
Pledged   Percentage Owned
CIT Group Inc.
  CIT Group (NJ) LLC   Capital   Uncertificated     —       100 %     100 %
 
  CIT Loan Corporation   Common   5     10       100 %     100 %
 
  GFSC Aircraft Acquisition Financing Corporation   Common   3     100       100
%     100 %
 
  Hudson Shipping Co., Inc.   Common   9     113       100 %     100 %
 
  North American Exchange, Inc.   Common   5     250       100 %     100 %
 
  Student Loan Xpress, Inc.   Common   2     100       100 %     100 %
 
  The CIT Group/Capital Finance, Inc.   Common   5     3,000       100 %     100
%
 
  The CIT Group/Consumer Finance, Inc. (NY)   Common   6     750       100 %    
100 %

Sched. 5A-1



--------------------------------------------------------------------------------



 



                                                  Certificate   Number of Shares
  Percentage      Guarantor   Issuer   Class   No(s).   (if certificated)  
Pledged   Percentage Owned
 
  The CIT Group/Consumer Finance, Inc. (TN)   Common   4     100       100 %    
100 %
 
  The CIT Group/Equipment Financing, Inc.   Common   4     100       100 %    
100 %
 
          6     0.2927                  
 
  The CIT Group/Equity Investments, Inc.   Common   4     100       100 %    
100 %
 
  The CIT Group/FM Securities Investment, Inc.   Common   4     100       100 %
    100 %
 
  Chessman Sarl   Ordinary   Uncertificated     —       65 %     100 %
 
  CIT Financial (Bermuda) Limited   Ordinary   2     650       65 %     100 %
 
  CIT Financial (Hong Kong) Limited1   Ordinary   8     5,076,500       65 %    
100 %

 

1   This stock certificate will be dated, authenticated and promptly delivered
to the Parent Collateral Agent in compliance with Section 4.4(a) of the
Collateral Agreement upon receipt and cancellation by CIT Financial (Hong Kong)
Limited of an outstanding certificate in respect of a de minimis portion of such
Shares issued to a foreign national as required by applicable foreign law.

Sched. 5A-2



--------------------------------------------------------------------------------



 



                                                  Certificate   Number of Shares
  Percentage      Guarantor   Issuer   Class   No(s).   (if certificated)  
Pledged   Percentage Owned
 
  CIT Funding (Ireland) Limited2   Ordinary   2009/1     13       65 %     100 %
 
  CIT Group (Hungary) Ltd.       Uncertificated     —       65 %     99.865 %
 
  CIT Group (Taiwan) Limited3   Ordinary         65,000       65 %     94 %
 
  CIT Vendor Finance Japan K.K.   Ordinary   Uncertificated     —       65 %    
100 %
 
  Newcourt Financial CIS, LLC   Ordinary   Uncertificated     —       65 %    
100 %
 
  Newcourt Financial Polska Sp. Zo.O   Ordinary   Uncertificated     —       65
%     99.8 %
 
 
The CIT Group/Commercial Services (Asia), Limited4
  Ordinary   8     6,500       65 %     100 %

 

2   This stock certificate is in transit and will be promptly delivered to the
Parent Collateral Agent in compliance with Section 4.4(a) of the Collateral
Agreement.   3   The stock certificate in respect of such Shares has been lost,
stolen or destroyed and CIT Group (Taiwan) Limited is in the process of issuing
a replacement certificate, which will be promptly delivered to the Parent
Collateral Agent in compliance with Section 4.4(a) of the Collateral Agreement.
  4   This stock certificate will be dated, authenticated and promptly delivered
to the Parent Collateral Agent in compliance with Section 4.4(a) of the
Collateral Agreement upon receipt and cancellation by The CIT Group/Commercial
Services (Asia), Limited of an outstanding certificate in respect of a de
minimis portion of such Shares issued to a foreign national as required by
applicable foreign law.

Sched. 5A-3



--------------------------------------------------------------------------------



 



SCHEDULE 5B
TO JOINDER AGREEMENT
PLEDGED DEBT INSTRUMENTS
1) Master Note, dated as of February 11, 2002, from Tyco Capital (Australia)
Limited (ACN 065 745 735) (n/k/a CIT Group (Australia) Limited), as borrower, to
CIT Group Inc.
Sched. 5B-I

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
TO JOINDER AGREEMENT
INTELLECTUAL PROPERTY
Patents: None.
Copyrights: None.
Trademarks:

                                          Application                     Status
       Record           Registration   Registration   (if not        Owner  
Title (Trademark)   Jurisdiction   Number   Date   registered)
CIT Group Inc.
  CIT   Argentina   1885334   9/16/02    
CIT Group Inc.
  CIT (Stylized)   Argentina   1997045   10/29/04    
The CIT Group, Inc.
  The CIT Group, Inc.   Argentina   1062238   09/16/02    
CIT Group Inc.
  CIT   Australia   920111   07/18/02    
CIT Group Inc.
  CIT (Stylized)   Australia   920190   07/18/02    
CIT Group Inc.
  CIT CREDITLINK   Australia   953714        
CIT Group Inc.
  CIT   Austria   236184   12/27/06    
CIT Group Inc.
  CIT   Austria   228,659   12/02/05    
CIT Group Inc.
  CIT Logo   Austria   236449   1/16/07    
CIT Group Inc.
  CIT   Benelux   681078   5/18/2000    
CIT Group Inc.
  CIT (Stylized)   Benelux   681077   05/18/00    
CIT Group Inc.
  CIT   Brazil   2.394.958        
CIT Group Inc.
  CIT   Brunei   34986   10/24/02    
CIT Group Inc.
  CIT (Stylized)   Brunei   34985   10/24/02    
CIT Group Inc.
  CAPITAL REDEFINED   Canada   App. # 1380421       PENDING

Sched. 6-1



--------------------------------------------------------------------------------



 



                                          Application                     Status
      Record           Registration   Registration   (if not       Owner   Title
(Trademark)   Jurisdiction   Number   Date   registered)
CIT Group Inc.
  CIT   Canada   TMA610100   05/12/04    
CIT Group Inc.
  CIT   Canada   TMA728392   11/14/08    
CIT Group Inc.
  CIT DIGITALEDGE   Canada   TMA708853   03/04/08    
CIT Group Inc.
  SEE IT WITH CIT   Canada   TMA654678   12/08/05    
CIT Group, Inc.
  WE SEE WHAT YOU SEE   Canada   TMA654201   08/03/05    
CIT Group Inc.
  CIT & Design   Canada   1287266       PENDING
CIT Group Inc.
  CIT Logo   Canada   1268308       PENDING
CIT Group Inc.
  CIT Design   Canada   TMA666151   6/16/06    
CIT Group Inc.
  CIT   Chile   629165   5/6/02    
CIT Group Inc.
  CIT (Stylized)   Chile   629168   1/31/02    
The CIT Group
  CIT (Stylized)   Chile   486490   05/06/02    
The CIT Group, Inc.
  CIT   Chile   479154   05/06/02    
The CIT Group, Inc.
  CIT Logo   Chile   479154   05/06/02    
CIT Group Inc.
  CIT   Colombia   244226   2/26/01    
The CIT Group
  CIT (Stylized)   Colombia   245319   4/30/01    
The CIT Group, Inc.
  CIT Logo   Colombia   245319   08/14/01    
CIT Group Inc.
  CIT   Czech Republic   258578   10/29/03    
CIT Group Inc.
  CIT & Design   Czech Republic   239167   12/19/01    
CIT Group Inc.
  CIT   Denmark   VR 03641 2000   8/8/00    
CIT Group Inc.
  CIT (logo)   Denmark   VR 03327 2005   08/31/05    

Sched. 6-2



--------------------------------------------------------------------------------



 



                                          Application                     Status
      Record           Registration   Registration   (if not       Owner   Title
(Trademark)   Jurisdiction   Number   Date   registered)
CIT Group Inc.
  CIT (Stylized)   Denmark   VR 03640 2000   8/8/2000    
CIT Group Inc.
  CIT (word)   Denmark   VR 03326 2005   8/31/05    
The CIT Group, Inc.
  CIT   Denmark   VR 03326 2005   08/22/05    
CIT Group Inc.
  CIT   European Community (Belgium)   5389812   08/28/07    
CIT Group Inc.
  CIT (Stylized)   European Community (Belgium)   005389846    08/08/07    
CIT Group
  CI T (Stylized)   France   23190159   10/22/02    
CIT Group
  CIT   France   23190161   10/22/02    
CIT Group Inc.
  CAPITAL REDEFINED   France   073519440   08/10/07    
CIT Group Inc.
  CI T (Stylized)   France   53375958        
CIT Group Inc.
  CIT   France   53375957        
CIT Group Inc.
  CIT & CIT (stylized)   France   23190159   10/22/02    
CIT Group Inc.
  CAPITAL REDEFINED   Germany   30752190   12/06/07    
CIT Group Inc.
  CIT   Germany   30254878   12/2/02    
CIT Group Inc.
  CIT & Design   Germany   30254879   12/13/02    
CIT Group Inc.
  CIT (Stylized)   Hong Kong   300474011        
CIT Group, Inc.
  CIT   Hong Kong   200209624   08/10/05    
The CIT Group, Inc.
  CIT (IN SERIES)   Hong Kong   9624   05/17/00    
CIT Group Inc.
  CIT   Hungary   166302   8/27/2001    
CIT Group Inc.
  CIT (Stylized)   Hungary   166679   9/17/01    
CIT Group Inc.
  CIT   Iceland   81720000   7/4/2000    
CIT Group Inc.
  CIT   Indonesia   497619   01/31/02    

Sched. 6-3



--------------------------------------------------------------------------------



 



                                          Application                     Status
     Record           Registration   Registration   (if not      Owner   Title
(Trademark)   Jurisdiction   Number   Date   registered)
CIT Group Inc.
  CIT (Stylized)   Indonesia   497620   01/31/02    
CIT Group Inc.
  CAPITAL REDEFINED   Ireland   238061   08/09/07    
CIT Group Inc.
  CIT   Ireland   225989   11/5/02    
CIT Group Inc.
  CIT (Stylized)   Ireland   225061    6/9/2000    
CIT Group Inc.
  CIT   Israel   138660        
CIT Group Inc.
  CIT (Stylized)   Israel   138659        
The CIT Group, Inc.
  CIT   Italy   974879   9/23/05    
The CIT Group, Inc.
  CIT Logo   Italy   974880   9/23/05    
CIT Group Inc.
  CIT   Japan   4766557   04/23/04    
CIT Group Inc.
  CIT (Stylized)   Japan   4766556   04/23/04    
CIT Group Inc.
  CIT   Korea   4101144530000   03/28/05    
CIT Group, Inc.
  CIT (Stylized)   Korea   87299   06/13/03    
CIT Group Inc.
  CIT   Korea   4101503320000   6/22/07    
CIT Group
  CIT   Liechtenstein   12756   03/20/03    
CIT Group, Inc.
  CIT (Stylized)   Liechtenstein   12757   03/20/03    
CIT Group Inc.
  CIT   Malaysia   200214468        
CIT Group Inc.
  CIT (Stylized)   Malaysia   200214469   11/21/02    
CIT Group, Inc.
  CIT   Mexico   422429   04/25/00    
CIT Group, Inc.
  CIT Logo   Mexico   715260   04/25/00    
CIT Group Inc.
  CIT   New Zealand   733938   6/14/07    
CIT Group Inc.
  CIT & Design   New Zealand   733939   6/14/07    

Sched. 6-4



--------------------------------------------------------------------------------



 



                                          Application                     Status
      Record           Registration   Registration   (if not       Owner   Title
(Trademark)   Jurisdiction   Number   Date   registered)
CIT Group Inc.
  CIT   New Zealand   643853   6/9/03    
CIT Group Inc.
  CIT (Stylized)   New Zealand   643854   6/9/03    
The CIT Group Inc.
  CIT   Poland   153405   06/02/04    
The CIT Group Inc.
  CIT (Stylized)   Poland   153404   06/02/04    
CIT Group Inc.
  CIT   Portugal   367708 MNA   10/21/04    
CIT Group Inc.
  CIT (Stylized)   Portugal   367709 MNA   10/21/04    
CIT Group Inc.
  CIT   Russia   218125        
CIT Group Inc.
  CIT (Stylized)   Russia   218126        
CIT Group Inc.
  CIT   Singapore   T0216497H   10/24/02    
CIT Group Inc.
  CIT   Singapore   T07/065881        
CIT Group Inc.
  CIT Logo (series of 2 color and black & white)   Singapore   T05/15867G  
08/31/05    
The CIT Group, Inc.
  CIT (Stylized)   Singapore   1062272   5/17/00    
CIT Group Inc.
  CIT   Slovak Republic   207380   10/14/04    
CIT Group Inc.
  CIT (Stylized)   Slovak Republic   197384   07/12/00    
The CIT Group, Inc.
  CIT   South Africa   200008966   05/10/00    
The CIT Group, Inc.
  CIT (Stylized)   South Africa   200008967   05/10/00    
CIT Group Inc.
  CIT (Stylized)   Spain   23894490 M0   10/5/01    
CIT Group, Inc.
  CIT   Spain   2.513.051X   11/15/02    
CIT Group Inc.
  CIT   Sweden   363 662   10/31/03    
CIT Group Inc.
  CIT (Stylized)   Sweden   363 663   10/31/03    

Sched. 6-5



--------------------------------------------------------------------------------



 



                                          Application                     Status
     Record           Registration   Registration   (if not      Owner   Title
(Trademark)   Jurisdiction   Number   Date   registered)
CIT Group, Inc.
  CIT   Switzerland   538215   9/27/05    
CIT Group Inc.
  CIT (Stylized)   Switzerland   487686   8/6/01    
CIT Group Inc.
  CIT   Switzerland   491830   11/22/01    
CIT Group, Inc.
  CIT and CIT (Stylized)   Taiwan   157781   02/01/02    
CIT Group, Inc.
  CIT (Stylized)   Taiwan   158520   02/16/02    
CIT Group Inc.
  CIT   Thailand   BOR21301   03/07/03    
CIT Group Inc.
  CIT (Stylized)   Thailand   BOR21302   03/07/03    
CIT Group Inc.
  CIT   Turkey   200,305,555   03/13/03    
CIT Group Inc.
  CIT (Stylized)   Turkey   200,305,554   03/13/03    
CIT Group Inc.
  CIT   United Kingdom   2435596A   02/22/08    
CIT Group Inc.
  CIT (Stylized)   United Kingdom   2435596B   02/22/08    
CIT Group Inc.
  CIT   USA   3261421   07/10/07    
CIT Group Inc.
  CAPITAL REDEFINED   USA   3334242   11/13/07    
CIT Group, Inc.
  CIT   USA   3291762   09/11/07    
CIT Group Inc
  CIT   USA   2766028   09/23/03    
CIT Group, Inc.
  CIT (Stylized)   USA   3291765   09/11/07    
CIT Group Inc.
  CIT DIGITALEDGE   USA   2865425   07/20/04    
CIT Group Inc.
  CIT logo   USA   2781012   11/11/03    
CIT Group Inc.
  CITCUSTOMEREDGE   USA   2,806,874   01/20/04    
CIT Group Inc.
  EDGEVIEW   USA   2738279   07/15/03    

Sched. 6-6



--------------------------------------------------------------------------------



 



                                          Application                     Status
     Record           Registration   Registration   (if not      Owner   Title
(Trademark)   Jurisdiction   Number   Date   registered)
CIT Group Inc.
  PRACTICEFINANCE & Design   USA   3048331   01/24/06    
CIT Group Inc.
  Quality Digital Solutions   USA   3,008,052   10/18/05    
CIT Group Inc.
  Quality Digital Solutions   USA   78275645   07/17/03    
CIT Group, Inc.
  The CIT Group   USA   1448848   07/21/87    
CIT Group, Inc.
  The CIT Group (and design) — former bar style logo   USA   1452503   8/11/87  
 
CIT Group Inc.
  CIT EDUCATE   USA   2971722   07/19/05    
CIT Group Inc.
  CIT GROW   USA   2933697   03/15/05    
CIT Group Inc.
  CIT HEAL   USA   2933696   03/15/05    
CIT Group Inc.
  CIT INSPIRE   USA   2933695   03/15/05    
CIT Group Inc.
  CIT ROLL   USA   2938620   04/05/05    
CIT Group Inc.
  CIT SOAR   USA   2938619   04/05/05    
CIT Group Inc.
  CIT SUCCEED   USA   2911458   12/14/04    
CIT Group Inc.
  CIT TOTALSOURCE   USA   2506217   11/13/01    
CIT Group Inc.
  CITDIGITALEDGE   USA   2865425   08/13/02    
CIT Group Inc.
  SEE IT WITH CIT   USA   2910182   12/14/04    
CIT Group Inc.
  WE SEE WHAT YOU SEE   USA   2781786   11/11/03    
CIT Group Inc.
  CIT.COM   USA   2636270   10/15/02    
CIT Group Inc.
  PRACTICE FINANCE   USA   227432   09/14/99    
CIT Group Inc.
  CIT   Venezuela   SO24074   02/13/04    
CIT Group Inc.
  CIT (Stylized)   Venezuela   SO27129   04/15/05    

Sched. 6-7



--------------------------------------------------------------------------------



 



SCHEDULE 7
TO JOINDER AGREEMENT
LETTERS OF CREDIT
None.
Sched. 7-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 8A
TO JOINDER AGREEMENT
EXCLUDED SECURITIES ACCOUNTS
None.
Sched. 8A-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 9
TO JOINDER AGREEMENT
FOREIGN REGISTERED AIRCRAFT
None.
Annex 1-A-1

 